Exhibit 10.1B
     Schedule 1.15
Genco Assets
PLANTS AND RELATED PROPERTIES
S. R. Bertron Electric Generating Station — 844 MW

    2012 Miller Cut-Off Road, Deer Park, Harris County, Texas 77536

  •   To include 1,255,528 barrels of fuel oil tankage, associated pumping and
measuring equipment, and outlying buildings.

H. O. Clarke Electric Generating Station — 78 MW

    12100 Hiram Clark Road, Houston, Harris County, Texas 77036

Deepwater Electric Generating Station — 174 MW

    901 Light Company Road, Pasadena, Harris County, Texas 77501

P. H. Robinson Electric Generating Station — 2,213 MW

    5501 State Highway 146, Bacliff, Galveston County, Texas 77518

  •   To include fuel oil/natural gas handling equipment and fuel oil
accumulator tank.     •   To include remote cooling towers, and discharge and
intake canal.

Cedar Bayou Electric Generating Station — 2,260 MW

    7705 Old West Bay Boulevard, Eldon, Chambers County, Texas 77520

  •   To include cooling pond, discharge and intake canal [Road and distribution
easement to be granted to Resources for access to the Conference Center adjacent
to the discharge canal]     •   To include 2,329,880 barrels of fuel oil
tankage, associated pumping and measuring equipment, and outlying buildings.

Greens Bayou Electric Generating Station — 760 MW

    12070 Beaumont Highway, Houston, Harris County, Texas 77049

  •   To include Fore-Bay 15 acre pond site     •   To include 30” water line
from Fore-Bay to cooling tower along with easement within transmission corridor
from REI     •   To include 1,070,163 barrels of fuel oil tankage, associated
pumping and measuring equipment, truck loading/unloading facilities, and
outlying buildings.

1



--------------------------------------------------------------------------------



 



W. A. Parish Electric Generating Station — 1,191 MW

    2500 Y.U. Jones Road, Thompson, Ft. Bend County, Texas 77481

  •   To include make-up water source consisting of Richmond Rice Canal and Ft.
Bend County drainage rights from 15 acre pump station site to Smithers
Lake/Plant boundary (approximately 13.3 miles in length)     •   To include rail
spur consisting of easements and fee tracts [condemnation still pending for
several tracts]     •   To include 153,665 barrels of fuel oil tankage,
associated pumping and measuring equipment, and outlying buildings.     •   To
include 300 aluminum and 1,238 steel railcars that are owned and 1,063 steel
railcars controlled under a long-term capital lease.

Webster Electric Generating Station — 387 MW

    19301 Old Galveston Road, Webster, Harris County, Texas 77598

  •   To include two (2) discharge canals

T. H. Wharton Electric Generating Station — 1,254 MW

    16301 Tomball Parkway (SH 249), Houston, Harris County, Texas 77004

  •   To include 1,204,149 barrels of fuel oil tankage, associated pumping and
measuring equipment, truck loading/unloading facilities, and outlying buildings.

Limestone Electric Generating Station — 1,532 MW

    Route 1, Box 85, Jewett, Limestone County, Texas 75846

  •   To include Conference Center on contiguous 100 acre site     •   To
include make-up water line and corresponding easements extending from Lake
Limestone to the Plant site, a portion of which is within the REI transmission
corridor

Jewitt Mine — (land and equipment)

    Intersection of F.M. 39 and F.M. 80 in Limestone, Leon and Freestone
Counties, Texas

  •   To include approximately 19,228 acres of land.     •   To include
draglines, bucketwheel excavator, dozers, backhoes, motor graders, pumps,
front-end loaders, trucks, support equipment, tools, buildings, roads,
diversions and retention ponds used in the mining and production of lignite
located within the Jewett Mine permit boundary.

2



--------------------------------------------------------------------------------



 



San Jacinto Steam Electric Station — 162 MW

    845 Sens Road, LaPorte, Harris County, Texas 77571 (located on land owned by
and leased from DuPont)

  •   To include 40,475 barrels of fuel oil tankage, associated pumping and
measuring equipment.

South Texas Nuclear Project

    30.8% undivided ownership interest in South Texas Nuclear Project Units 1
and 2 and Common Station Facilities, but excluding the substation and
transmission lines

OTHER REAL ESTATE ASSETS AND CONTRACTS
Dayton Salt Dome

  •   Amended Gas Storage Service Contract dated April 15, 1994 between Houston
Lighting & Power Company and HNG Dayton Storage.

Kinder Morgan Texas Pipeline Transportation Agreenent

  •   Agreement between Reliant Energy HL&P and Kinder Morgan Texas Pipeline for
transportation to and from the Dayton Salt Dome.

Burlington Northern Santa Fe

  •   Coal Transportation Agreement dated December 30, 1999 between The
Burlington Northern and Santa Fe Railway Company and Reliant Energy HL&P.

Union Pacific

  •   Amended and Restated Coal Transportation Agreement between union Pacific
Railroad Company and Reliant Energy HL&P dated October 1, 1999

Northwestern Resources Co.

  •   Lignite Supply Agreement (as amended) between Northwestern Resources Co.
and Utility Fuels, Inc.     •   Construction and Operation Agreement between
Northwestern Resources Co. and Utility Fuels, Inc.     •   Settlement Agreement
and Amendment of Existing Contracts between Northwestern Resources Co. and
Reliant Energy, Incorporated.

The Dow Chemical Company

  •   Option and Agreement between The Dow Chemical Company and Houston Lignting
& Power Company dated May 1, 1979.

3



--------------------------------------------------------------------------------



 



Kennecott Energy

  •   Coal Supply Agreement (as amended) between Spring Creek Coal Company and
Utility Fuels, Inc dated June 2, 1978.     •   Coal Supply Agreement (as
amended) between Kerr-McGee Coal Corporation and Utility Fuels, Inc. dated
April 18, 1980.

Fuel Oil Pipeline — Approximately 88 miles of 12” and 18” natural gas/fuel oil
pipelines connecting with T. H. Wharton, Greens Bayou, Deepwater, Webster, S. R.
Bertron, P. H. Robinson, and Cedar Bayou Plants, along with right-of-way for
extension to Dayton Salt Dome, inclusive of 1.4 miles of 24” natural gas
pipeline at Dayton Salt Dome, barge dock facility at SR Bertron, fuel
oil/natural gas injection sites inclusive of Exxon, TETCO, Red Bluff Road, Oil
Tanking, GATX and Amerada Hess, along with all fuel oil/natural gas pumping and
measuring equipment.
Allen’s Creek/Wallis Property — Approximately 1,700 acres in Austin County,
Texas, remaining after the sale of acreage below 125 feet contour line to Brazos
River Authority
Energy Development Center — 12301 Kurland, Houston, Harris County, Texas —
Office building, warehouse, garage and shop on approximately 55 acres (including
approximately 5 acre drainage facilities), plus 2 +/- acres on Conklin Lane
Malakoff — Approximately 3,398 acres for proposed plant site location in
Henderson County, Texas, along with the surface estate in certain nearby coal
lands comprising approximately 8,372 acres south of the 3,398 plant site
acreage.
Mills Creek — Approximately 865 acres in ten (10) separate tracts in Austin
County, Texas

4



--------------------------------------------------------------------------------



 



Schedule 1.40
MRT Energy Marketing Assets and Liabilities
     The MRT Energy Marketing Assets are the assets employed in the business
heretofore conducted by the MRT Energy Marketing division of RES of providing
commodity sales and asset management services to approximately 90 end use and
distribution customers in the midwest, primarily in the territory served by
Mississippi River Transmission Corporation. These activities are conducted by
approximately nine employees in St. Louis in space subleased from Mississippi
River Transmission Corporation under an informal arrangement. The assets include
customer contracts, with contract terms generally ranging from one to three
years or subject to extension under evergreen provisions. The MRT Energy
Marketing Assets also include office equipment and supplies used by the
aforementioned personnel. The MRT Energy Marketing Liabilities consist of the
liabilities of RES arising out of or resulting from the conduct of the business
conducted by its MRT Energy Marketing Divisions, including liabilities under the
contracts included in the MRT Energy Marketing Assets and employee liabilities.
     The MRT Energy Marketing Assets and the MRT Energy Marketing Liabilities,
respectively, include, as of December 31, 2000, the assets and liabilities
reflected in the following balance sheet:

                          Assets   Liabilities
 
                       
Cash
  $ 8,313,628.36     Accounts payable   $ 29,161,859.93  
Accounts Receivable (before deduction of uncollectible assets)
    39,058,346.57     Accounts payable (intercompany)     7,996,375.00  
 
          Taxes     1,192,532.00  

1



--------------------------------------------------------------------------------



 



Schedule 1.47
Regulated Retail Assets
          The assets used in the conduct of the Regulated Retail Business, to be
more particularly described in a Supplement to this Schedule 1.47 to be agreed
to by REI and Resources, but in any event including the assets described in
Schedule 2.2 to the Retail Agreement and desktop computers, printers and other
standard office equipment used in the Regulated Retail Business.

1



--------------------------------------------------------------------------------



 



Schedule 1.48
Regulated Retail Business
          The business of selling electric power and energy and associated
services to retail electric customers in the service territory certificated to
Reliant Energy HL&P.

1



--------------------------------------------------------------------------------



 



Schedule 1.53
REI Group Companies

                  Name   Ownership   Domicile  
 
               
RELIANT ENERGY, INCORPORATED
          TEX
 
               
Subsidiaries/Affiliates:
               
HL&P Capital Trust I
    100 %   DEL
HL&P Capital Trust II
    100 %   DEL
HL&P Receivables, Inc.
    100 %   DEL
Houston Industries Energy (UK), Inc.
    100 %   DEL
Houston Industries FinanceCo GP, LLC
    100 %   DEL
Houston Industries FinanceCo LP
    99 %   DEL
Houston Industries Funding Company
    100 %   DEL
Houston Industries Incorporated
    100 %   TEX
Houston Lighting & Power Company
    100 %   TEX
NorAm Energy Corp.
    100 %   DEL
REI Trust I
    100 %   DEL
REI Trust II
    100 %   DEL
Reliant Energy FinanceCo II GP, LLC
    100 %   DEL
Reliant Energy FinanceCo II LP
    99 %   DEL
Reliant Energy FinanceCo III GP, LLC
    100 %   DEL
Reliant Energy FinanceCo III LP
    99 %   DEL
Reliant Energy FinanceCo IV GP, LLC
    100 %   DEL
Reliant Energy FinanceCo IV LP
    99 %   DEL
Reliant Energy Investment Management, Inc.
    100 %   DEL
Reliant Energy Power Systems, Inc.
    100 %   DEL
Reliant Energy Products, Inc.
    100 %   DEL
Reliant Energy Properties, Inc.
    100 %   DEL
Reliant Energy Regco, Inc.
    100 %   DEL
Reliant Energy MergerCo, Inc.
    100 %   DEL
Reliant Energy Tegco, Inc.
    100 %   DEL
Reliant Energy Thermal Systems, Inc.
    100 %   DEL
Reliant Energy Thermal Systems (Delaware), Inc.
    100 %   DEL
Northwind Houston L.P.
    74.61 %   DEL
Northwind Houston L.L.C.
    75 %   DEL
Reliant Energy Transition Bond Company LLC
    100 %   DEL
Reliant Energy Water, Inc.
    100 %   DEL
Utility Rail Services, Inc.
    100 %   DEL
UFI Services, Inc.
    100 %   DEL
RELIANT ENERGY INTERNATIONAL, INC.
    100 %   DEL
HI Energy Holdings I.B.V.
    100 %   NTH
Reliant Energy Brazil Ltd.
    100 %   CAY
HIE Brasil Rio Sul Ltda.
    20 %   BRZ
Reliant Energy International Brasil Ltda.
    99.9 %   BRZ

1



--------------------------------------------------------------------------------



 



                  Name   Ownership   Domicile  
 
               
Reliant Energy Brasil, Ltda.
    99.9995 %   BRZ
Reliant Energy Brazil Tiete Ltd.
    100 %   CAY
Reliant Energy Brazil Ventures Ltd.
    100 %   CAY
Reliant Energy Colombia Ltd.
    100 %   CAY
Reliant Energy Colombia Ltda.
    99 %   COL
Reliant Energy Holdings Ltd.
    100 %   CAY
Reliant Energy International II, Inc.
    100 %   DEL
HIE Ford Heights, Inc.
    100 %   DEL
HIE Fulton, Inc.
    100 %   DEL
Reliant Energy India, Inc.
    100 %   MAU
Reliant Energy Rain, Inc.
    100 %   MAU
Rain Calcining Limited
    24.79 %   IND
Reliant Energy International Holdings, LLC
    100 %   DEL
Reliant Energy El Salvador, S.A. de C.V.
    99 %   ELS
Reliant Energy International Services, Inc.
    100 %   DEL
Reliant Energy Light, Inc.
    100 %   DEL
Reliant Energy Cayman Holdings Ltd.
    100 %   CAY
Reliant Energy Argentina S.A.
    99 %   ARG
Reliant Energy Argener S.A.
    51 %   ARG
Reliant Energy Opco S.A.
    99.94 %   ARG
Reliant Energy Argentine Holdings Ltd.
    100 %   CAY
Reliant Energy Cayman Investments Ltd.
    100 %   CAY
Reliant Energy Cayman Ltd.
    100 %   CAY
Reliant Energy Cayman Acquisitions Ltd.
    100 %   CAY
Reliant Energy Outsource Ltd.
    100 %   CAY
Venus Generation El Salvador
    50 %   CAY
Reliant Energy Salvador Holding Company Ltd.
    100 %   CAY
Reliant Energy Santiago del Estero, S.A.
    99 %   ARG
Empresa Distribuidora de Electricidad de Santiago del Estero S.A. (“EDESE”)
    90 %   ARG
Worldwide Electric Holdings B.V.
    100 %   NTH
 
               
RELIANT ENERGY RESOURCES CORP.
    100 %   DEL
 
               
Subsidiaries/Affiliates:
               
ALG Gas Supply Company
    100 %   DEL
Allied Materials Corporation
    100 %   TEX
Arkansas Louisiana Finance Corporation
    100 %   DEL
Arkla Industries Inc.
    100 %   DEL
Arkla Products Company
    100 %   DEL
Blue Jay Gas Company
    100 %   DEL
Entex Fuels, Inc.
    100 %   TEX
Entex Gas Marketing Company
    100 %   TEX

2



--------------------------------------------------------------------------------



 



                  Name   Ownership   Domicile  
 
               
Entex Gas Resources Corp.
    100 %   TEX
Entex NGV, Inc.
    100 %   DEL
Entex Oil & Gas Co.
    100 %   TEX
Illinois Gas Transmission Company
    100 %   DEL
Industrial Gas Supply Corporation
    100 %   TEX
Intex, Inc.
    100 %   TEX
Louisiana Unit Gas Transmission Company
    100 %   TEX
Minnesota Intrastate Pipeline Company
    100 %   DEL
Mississippi River Transmission Corporation
    100 %   DEL
MRT Holdings, Inc.
    100 %   DEL
MRT Services Company
    100 %   DEL
MRT Energy Marketing Company
    100 %   DEL
National Furnace Company
    100 %   TEX
NorAm Financing I
    100 %   DEL
NorAm Utility Services, Inc.
    100 %   DEL
Reliant Energy Consumer Group, Inc.
    100 %   DEL
Reliant Energy Field Services, Inc.
    100 %   DEL
Reliant Energy Field Services Holdings, Inc.
    100 %   DEL
Reliant Energy Gas Processing, Inc.
    100 %   DEL
Reliant Energy Funds Management, Inc.
    100 %   DEL
Reliant Energy Gas Transmission Company
    100 %   DEL
Reliant Energy Hub Services, Inc.
    100 %   DEL
Reliant Energy Intrastate Holdings, LLC
    100 %   DEL
Pine Pipeline Acquisition Company, LLC
    81.4 %   DEL
Reliant Energy Pipeline Services, Inc.
    100 %   DEL
Reliant Energy OQ, LLC
    100 %   DEL
OQ Partners, a general partnership
    50 %   TEX
Reliant Energy Retail, Inc.
    100 %   DEL
Reliant Energy Retail Interests, Inc.
    100 %   DEL
Reliant Energy Trading and Transportation Group, Inc.
    100 %   TEX
Unit Gas Transmission Company
    100 %   TEX
United Gas, Inc.
    100 %   TEX

3



--------------------------------------------------------------------------------



 



Schedule 1.64
Resources Group Companies

                  Name   Ownership   Domicile  
 
               
RELIANT RESOURCES, INC.
    100 %   DEL
Arkla Finance Corporation
    100 %   DEL
GuideStreet, Inc.
    100 %   DEL
Reliant Energy Broadband, Inc.
    100 %   DEL
Reliant Energy Communications, Inc.
    100 %   DEL
Insync Internet Services, Incorporated
    100 %   TEX
Reliant Energy Communications (Delaware), LLC
    100 %   DEL
Reliant Energy Communications Networks, LP
    99 %   DEL
Reliant Energy Communications (Texas), LLC
    100 %   DEL
Reliant Energy Europe Trading & Marketing, Inc.
    100 %   DEL
Reliant Energy Trading & Marketing, B.V.
    100 %   NTH
Reliant Energy Trading & Marketing GmbH
    100 %   GER
Reliant Energy Net Ventures, Inc.
    100 %   DEL
Reliant Energy Retail Holdings, LLC
    100 %   DEL
Reliant Energy Customer Care Services, LLC
    100 %   DEL
Reliant Energy Retail Services, LLC
    100 %   DEL
Reliant Energy Solutions, LLC
    100 %   DEL
Reliant Energy Solutions California, Inc.
    100 %   DEL
New Texas Energy Company
    100 %   DEL
StarEn Power, LLC
    100 %   DEL
Reliant Energy Services, Inc.
    100 %   DEL
Reliant Energy Services Channelview LLC
    100 %   DEL
Reliant Energy Services Desert Basin, LLC
    100 %   DEL
Reliant Energy Services Holdings, Inc.
    100 %   DEL
Reliant Energy Services Mid-Stream, LLC
    100 %   DEL
Reliant Energy Services New Mexico, LLC
    100 %   DEL
Reliant Energy Services International, Inc.
    100 %   DEL
Reliant Energy Services Canada, Ltd.
    100 %   CAN
Reliant Energy Trading Exchange, Inc.
    100 %   DEL
Energy Platform Trading Holding Company, Inc.
    16 %   DEL
Reliant Resources International Services, Inc.
    100 %   DEL
Reliant Energy Ventures, Inc.
    100 %   DEL
Reliant Energy Wholesale Service Company
    100 %   DEL
ReliantEnergy.com, Inc.
    100 %   DEL
 
               
RELIANT ENERGY POWER GENERATION, INC.
    100 %   DEL
El Dorado Energy, LLC
    50 %   DEL
Reliant Energy Arrow Canyon, LLC
    100 %   DEL
Reliant Energy Aurora Holding Corp.
    100 %   DEL
Reliant Energy Aurora I, LP
    99 %   DEL
Reliant Energy Aurora II, LP
    99 %   DEL

1



--------------------------------------------------------------------------------



 



                  Name   Ownership   Domicile  
 
               
Reliant Energy Aurora, LP
    99 %   DEL
Reliant Energy Aurora Development Corp.
    100 %   DEL
Reliant Energy Bighorn, LLC
    100 %   DEL
Reliant Energy California Holdings, LLC
    100 %   DEL
Reliant Energy Coolwater, LLC
    100 %   DEL
Reliant Energy Ellwood, LLC
    100 %   DEL
Reliant Energy Etiwanda, LLC
    100 %   DEL
Reliant Energy Mandalay, LLC
    100 %   DEL
Reliant Energy Ormond Beach, LLC
    100 %   DEL
Reliant Energy Capital (Europe), Inc.
    100 %   DEL
Reliant Energy Europe, Inc.
    100 %   DEL
Reliant Energy Wholesale (Europe) Holdings B.V.
    100 %   NTH
Reliant Energy Wholesale (Europe) Holdings II C.V.
    99.5 %   NTH
Reliant Energy Wholesale (Europe) C.V.
    99.5 %   NTH
Reliant Energy UNA B.V.
    52 %   NTH
N.V. UNA
    100 %   NTH
APX-Amsterdam Power Exchange
    10 %   NTH
BV Antraciet Handelsvereeniging
    100 %   NTH
B.V. Nederlands Elektriciteit Administratiekantoor
    25 %   NTH
Demkolec B.V.
    100 %   NTH
N.V. GKN
    100 %   NTH
COVRA B.V.
    30 %   NTH
TenneT B.V.
    100 %   NTH
Electorisk NV
    21 %   NTH
GKE BV
    16 %   NTH
Howo GmbH
    10 %   GER
KEMA NV
    10 %   NTH
B.V. BPA HES-West
    100 %   NTH
B.V. Business Park Arnhem
    100 %   NTH
B.V. KEMA
    100 %   NTH
CEBEC Registered Quality c.v.b.a.
    50 %   BEL
DUtrain GmbH
    60 %   GER
Geographic Information Technology, Inc.
    80 %   USA
KEMA-Arbodienst B.V.
    100 %   NTH
KEMA Consulting Canada Ltd.
    100 %   CAN
KEMA Consulting Europe B.V.
    100 %   NTH
KEMA Consulting GmbH
    100 %   GER
KEMA Consulting, Inc.
    100 %   USA
KEMA-ECC, Inc.
    100 %   USA
KEMA-ETC A/O
    100 %   RUS

2



--------------------------------------------------------------------------------



 



                  Name   Ownership   Domicile  
 
               
KEMA-GOST B.V.
    50 %   NTH
KEMA-IEV GmbH
    60 %   GER
KEMA Indonesie B.V.
    100 %   NTH
KEMA International B.V.
    100 %   NTH
KEMA International GmbH Deutschland
    100 %   GER
KEMA Nederland B.V.
    100 %   NTH
KEMA Nucleair B.V.
    100 %   NTH
KEMA Polska Sp. z.o.o.
    100 %   POL
KEMA-Powertest, Inc.
    100 %   USA
KEMA-Realty LLC
    100 %   USA
KEMA Registered Quality B.V.
    100 %   NTH
KEMA Registered Quality Consultants B.V.
    100 %   NTH
KEMA Registered Quality Czech Republic spol. r.o.
    100 %   CZE
KEMA Registered Quality Hong Kong Ltd.
    51 %   HK
KEMA Registered Quality, Inc.
    100 %   USA
KEMA Registered Quality Italia S.r.l.
    100 %   ITL
KEMA Registered Quality Polska Sp. z.o.o.
    100 %   POL
KEMA Technology Czech Republic spol. r.o.
    100 %   CZE
KEMA USA, Inc.
    100 %   USA
Macro Corporation
    100 %   USA
PT. KEMA Registered Quality Indonesia
    100 %   ID
PT. KEMA Technology Indonesia
    100 %   ID
NEM BV
    2 %   NTH
Power Investments BV
    100 %   NTH
Axima BV
    45 %   NTH
Power Projects BV
    50 %   NTH
Power Services BV
    100 %   NTH
Power Total Maintenance BV
    50 %   NTH
UNA Milieu NV
    100 %   NTH
Ecosun BV
    67 %   NTH
Vasim BV
    15 %   NTH
Vliegasunie BV
    16 %   NTH
Reliant Energy Channelview (Delaware) LLC
    100 %   DEL
Reliant Energy Channelview LP
    99 %   DEL
Reliant Energy Channelview (Texas) LLC
    100 %   DEL
Reliant Energy Choctaw County, LLC
    100 %   MS

3



--------------------------------------------------------------------------------



 



                  Name   Ownership   Domicile  
Reliant Energy Colusa County, LLC
    100 %   DEL
Reliant Energy Deer Park, Inc.
    100 %   DEL
Reliant Energy Desert Basin, LLC
    100 %   DEL
Reliant Energy Development Services, Inc.
    100 %   DEL
Reliant Energy Florida Holdings, LLC
    100 %   DEL
Reliant Energy Indian River, LLC
    100 %   DEL
Reliant Energy Osceola, LLC
    100 %   DEL
Reliant Energy McHenry Holding Corp.
    100 %   DEL
Reliant Energy McHenry I, L.P.
    99 %   DEL
Reliant Energy McHenry II, L.P.
    99 %   DEL
Reliant Energy McHenry County, L.P.
    99 %   DEL
Reliant Energy McHenry Development Corp.
    100 %   DEL
Reliant Energy Mid-Atlantic Development, Inc.
    100 %   DEL
Reliant Energy Atlantic, LLC
    100 %   DEL
Reliant Energy Erie West, LLC
    100 %   DEL
Reliant Energy Gilbert, LLC
    100 %   DEL
Reliant Energy Hunterstown, LLC
    100 %   DEL
Reliant Energy Portland, LLC
    100 %   DEL
Reliant Energy Seward, LLC
    100 %   DEL
Reliant Energy Titus, LLC
    100 %   DEL
Reliant Energy Northeast Holdings, Inc.
    100 %   DEL
Reliant Energy Northeast Generation, Inc.
    100 %   DEL
Reliant Energy Keystone Fuels, LLC
    100 %   DEL
Reliant Energy Mid-Atlantic Power Holdings, LLC
    100 %   DEL
Reliant Energy Maryland Holdings, LLC
    100 %   DEL
Reliant Energy Mid-Atlantic Power Services, Inc.
    100 %   DEL
Reliant Energy New Jersey Holdings, LLC
    100 %   DEL
Reliant Energy Northeast Management Company
    100 %   PA
Reliant Energy Power Operations I, Inc.
    100 %   DEL
Reliant Energy Power Operations II, Inc.
    100 %   DEL
Reliant Energy Renewables, Inc.
    100 %   DEL
Reliant Energy Renewables Atascocita GP, LLC
    100 %   DEL
Reliant Energy Renewables Baytown GP, LLC
    100 %   DEL
Reliant Energy Renewables Blue Bonnet GP, LLC
    100 %   DEL
Reliant Energy Renewables Coastal Plains GP, LLC
    100 %   DEL
Reliant Energy Renewables Comal County GP, LLC
    100 %   DEL
Reliant Energy Renewables Conroe GP, LLC
    100 %   DEL
Reliant Energy Renewables Eastside GP, LLC
    100 %   DEL
Reliant Energy Renewables Hillside GP, LLC
    100 %   DEL
Reliant Energy Renewables Holdings, LLC
    100 %   DEL
Reliant Energy Renewables Atascocita, LP
    99 %   DEL
Reliant Energy Renewables Baytown, LP
    99 %   DEL
Reliant Energy Renewables Blue Bonnet, LP
    99 %   DEL
Reliant Energy Renewables Coastal Plains, LP
    99 %   DEL

4



--------------------------------------------------------------------------------



 



                  Name   Ownership   Domicile  
Reliant Energy Renewables Comal County, LP
    99 %   DEL
Reliant Energy Renewables Conroe, LP
    99 %   DEL
Reliant Energy Renewables Eastside, LP
    99 %   DEL
Reliant Energy Renewables Hillside, LP
    99 %   DEL
Reliant Energy Renewables Lacy Lakeview, LP
    99 %   DEL
Reliant Energy Renewables Pecan Prairie, LP
    99 %   DEL
Reliant Energy Renewables Security, LP
    99 %   DEL
Reliant Energy Renewables Temple, LP
    99 %   DEL
Reliant Energy Renewables Williamson County, LP
    99 %   DEL
Reliant Energy Renewables Lacy Lakeview GP, LLC
    100 %   DEL
Reliant Energy Renewables Pecan Prairie GP, LLC
    100 %   DEL
Reliant Energy Renewables Security GP, LLC
    100 %   DEL
Reliant Energy Renewables Temple GP, LLC
    100 %   DEL
Reliant Energy Renewables Williamson County GP, LLC
    100 %   DEL
Reliant Energy Sabine (Delaware), Inc.
    100 %   DEL
Sabine Cogen, LP
    49 %   DEL
Reliant Energy Sabine (Texas), Inc.
    100 %   DEL
Reliant Energy Shelby Holding Corp.
    100 %   DEL
Reliant Energy Shelby I, LP
    99 %   DEL
Reliant Energy Shelby II, LP
    99 %   DEL
Reliant Energy Shelby County, LP
    99 %   DEL
Reliant Energy Shelby County II, LP
    99 %   DEL
Reliant Energy Shelby Development Corp.
    100 %   DEL
Reliant Energy Signal Peak, LLC
    100 %   DEL
Reliant Energy Sunrise, LLC
    100 %   DEL

5



--------------------------------------------------------------------------------



 



Schedule 1.78
Unregulated Retail Assets
Energy Supply and Services Agreement dated May 10, 2000, between Reliant Energy
Retail, Inc. and the General Land Office.
Texas Retail Electric Sales Agreement dated June 30, 2000, between Reliant
Energy Retail, Inc. and Baker Hughes, Incorporated.
Contracts with vendors and suppliers relating to the conduct of the Unregulated
Retail Business.

1



--------------------------------------------------------------------------------



 



Schedule 1.79
Unregulated Retail Businesses
Reliant Energy Retail Marketing Division
Unregulated electric marketing activities, currently provided through Reliant
Energy Retail, Inc.
Engineering, procurement and construction services, currently provided through
Reliant Energy Solutions, LLC

1



--------------------------------------------------------------------------------



 



Schedule 2.2(g)

          Stock Transferred   Consideration
Arkla Finance Corporation
  $ 10  
Reliant Energy Services International, Inc.
  $ 10  
Reliant Energy Europe Trading & Marketing, Inc.
  $ 10  

1



--------------------------------------------------------------------------------



 



Schedule 2.2(h)
Reliant Energy Ventures, Inc.
Reliant Energy Wholesale Service Company
Reliant Energy Trading Exchange, Inc.
GuideStreet, Inc. (73.5%)
Reliant Energy Solutions, LLC
ReliantEnergy.com, Inc.
Reliant Energy Broadband, Inc.
Reliant Energy Net Ventures, Inc.
Reliant Energy Retail Holdings, LLC

1



--------------------------------------------------------------------------------



 



Schedule 2.2 (m)
Raytheon Hawker 800XP Aircraft
Serial No. 258365
Cedar Bayou Conference Center, including easements for access from public road,
to spillway and for use of pond.

1



--------------------------------------------------------------------------------



 



Schedule 6.2(f)
Stock of Corporations to be Distributed to Regco
Houston Industries Energy (UK), Inc.
Houston Industries Incorporated
Houston Lighting & Power Company
NorAm Energy Corp.
Reliant Energy International, Inc.
Reliant Energy Resources Corp.
Reliant Energy Power Systems, Inc.
Reliant Energy Products, Inc.
Reliant Energy Properties, Inc.
Reliant Energy Thermal Systems, Inc.
Reliant Energy Water, Inc.
Reliant Resources, Inc. (80+%)
Utility Rail Services, Inc.

1



--------------------------------------------------------------------------------



 



Schedule 10.14(b)
Auction Principles

1.   Genco will offer a variety of products and services in the secondary
auction so as to capture the full value of its generation assets.   2.   Genco
will not withhold capacity from the market.   3.   Genco will offer a full array
of ancillary services consistent with unit capability.   4.   Any capacity
offered for sale but not sold in the secondary capacity auction, or any capacity
entitlement not taken by the entitlement holder, may be sold by Genco at terms
acceptable to it in its sole discretion.

1



--------------------------------------------------------------------------------



 



Schedule 5.1(a)
Certificate of Incorporation
RESTATED CERTIFICATE OF INCORPORATION
OF
RELIANT RESOURCES, INC.
Under Sections 242 and 245 of the
Delaware General Corporation Law
          RELIANT RESOURCES, INC. (the “Corporation”), a corporation organized
and existing under and by virtue of the General Corporation Law of the State of
Delaware (the “DGCL”), hereby certifies that:
          1. The current name of the Corporation is Reliant Resources, Inc. The
name under which the Corporation was originally incorporated was Reliant Energy
Unregco, Inc. The original Certificate of Incorporation of the Corporation (as
heretofore amended, the “Certificate of Incorporation”) was filed with the
Secretary of State of the State of Delaware on August 9, 2000.
          2. The Board of Directors of the Corporation duly adopted resolutions
proposing and declaring advisable the amendments to the Certificate of
Incorporation this Restated Certificate of Incorporation is effecting, and the
Corporation’s sole stockholder has duly adopted those amendments, all in
accordance with the provisions of Sections 228, 242 and 245 of the DGCL.
          3. This Restated Certificate of Incorporation restates and amends the
Certificate of Incorporation. The amendments to the Certificate of Incorporation
effected by this Restated Certificate of Incorporation include, but are not
limited to, amendments to: (i) revise the definition of “Rights Declaration
Date” in Section 2(a) of Division A of Article FOURTH; (ii) delete Section 4 of
Division B of Article FOURTH relating to the 240,000-to-1 stock split of the
Common Stock (as hereinafter defined) effected on January 5, 2001; and (iii) add
Article ELEVENTH providing for an express election not to be governed by
Section 203 of the DGCL until such time as no person is the beneficial owner of
at least a majority of the Corporation’s voting stock.
          4. The capital of the Corporation shall not be reduced under or by
reason of the foregoing amendments to the Certificate of Incorporation.

 



--------------------------------------------------------------------------------



 



          5. The Certificate of Incorporation is hereby superseded by this
Restated Certificate of Incorporation, which shall henceforth be the Certificate
of Incorporation of the Corporation.
          6. The text of the Certificate of Incorporation is hereby restated and
amended to read in its entirety as follows (hereinafter, this Restated
Certificate of Incorporation, as it may be further amended or restated from time
to time, is referred to as this “Restated Certificate of Incorporation”).
RESTATED CERTIFICATE OF INCORPORATION
          FIRST: The name of the Corporation is Reliant Resources, Inc.
(hereinafter, the “Corporation”).
          SECOND: The address of the registered office of the Corporation in the
State of Delaware is Corporation Trust Center, 1209 Orange Street, City of
Wilmington, County of New Castle, Zip Code 19801, and the name of the registered
agent of the Corporation at such address is The Corporation Trust Company.
          THIRD: The purpose of the Corporation is to engage in any lawful act
or activity for which corporations may be organized under the General
Corporation Law of the State of Delaware (the “DGCL”).
          FOURTH: The aggregate number of shares of capital stock that the
Corporation shall have authority to issue is 2,125,000,000, of which
2,000,000,000 shares are classified as common stock, par value $0.001 per share
(“Common Stock”), and 125,000,000 shares are classified as preferred stock, par
value $.001 per share (“Preferred Stock”).
          The Corporation may issue shares of any class or series of its capital
stock from time to time for such consideration and for such corporate purposes
as the Board of Directors of the Corporation (the “Board of Directors”) may from
time to time determine.
          The following is a statement of the powers, preferences and rights,
and the qualifications, limitations or restrictions, of the Preferred Stock and
the Common Stock:
Division A. Preferred Stock
          The shares of Preferred Stock may be divided into and issued in one or
more series, the relative rights, powers and preferences of which series may
vary in any and all respects. The Board of Directors is expressly vested with
the authority to fix, by resolution or resolutions adopted prior to and
providing for the issuance of any shares of each particular series of Preferred
Stock and incorporate in a certificate of designations filed with the Secretary
of State of the State of Delaware, the designations, powers, preferences,
rights, qualifications, limitations and restrictions thereof, of the shares of
each series of Preferred Stock, to the extent not provided for in this Restated
Certificate of Incorporation, and with the authority to increase or decrease the
number of shares within each such series; provided, however, that the Board of
Directors may not decrease the number of shares within a series of Preferred
Stock below the number of shares within such series that is then issued. The
authority of the Board of Directors

2



--------------------------------------------------------------------------------



 



with respect to fixing the designations, powers, preferences, rights,
qualifications, limitations and restrictions of each such series of Preferred
Stock shall include, but not be limited to, determination of the following:
          (1) the distinctive designation and number of shares of that series;
          (2) the rate of dividends (or the method of calculation thereof)
payable with respect to shares of that series, the dates, terms and other
conditions upon which such dividends shall be payable, and the relative rights
of priority of such dividends to dividends payable on any other class or series
of capital stock of the Corporation;
          (3) the nature of the dividend payable with respect to shares of that
series as cumulative, noncumulative or partially cumulative, and if cumulative
or partially cumulative, from which date or dates and under what circumstances;
          (4) whether shares of that series shall be subject to redemption, and,
if made subject to redemption, the times, prices, rates, adjustments and other
terms and conditions of such redemption (including the manner of selecting
shares of that series for redemption if fewer than all shares of such series are
to be redeemed);
          (5) the rights of the holders of shares of that series in the event of
voluntary or involuntary liquidation, dissolution or winding up of the
Corporation (which rights may be different if such action is voluntary than if
it is involuntary), including the relative rights of priority in such event as
to the rights of the holders of any other class or series of capital stock of
the Corporation;
          (6) the terms, amounts and other conditions of any sinking or similar
purchase or other fund provided for the purchase or redemption of shares of that
series;
          (7) whether shares of that series shall be convertible into or
exchangeable for shares of capital stock or other securities of the Corporation
or of any other corporation or entity, and, if provision be made for conversion
or exchange, the times, prices, rates, adjustments, and other terms and
conditions of such conversion or exchange;
          (8) the extent, if any, to which the holders of shares of that series
shall be entitled (in addition to any voting rights provided by law) to vote as
a class or otherwise with respect to the election of directors or otherwise;
          (9) the restrictions and conditions, if any, upon the issue or reissue
of any additional Preferred Stock ranking on a parity with or prior to shares of
that series as to dividends or upon liquidation, dissolution or winding up;
          (10) any other repurchase obligations of the Corporation, subject to
any limitations of applicable law; and
          (11) any other designations, powers, preferences, rights,
qualifications, limitations or restrictions of shares of that series.

3



--------------------------------------------------------------------------------



 



          Any of the designations, powers, preferences, rights, qualifications,
limitations or restrictions of any series of Preferred Stock may be dependent on
facts ascertainable outside this Restated Certificate of Incorporation, or
outside the resolution or resolutions providing for the issue of such series of
Preferred Stock adopted by the Board of Directors pursuant to authority
expressly vested in it by this Restated Certificate of Incorporation. Except as
applicable law or this Restated Certificate of Incorporation otherwise may
require, the terms of any series of Preferred Stock may be amended without
consent of the holders of any other series of Preferred Stock or any class of
capital stock of the Corporation.
          The relative powers, preferences and rights of each series of
Preferred Stock in relation to the powers, preferences and rights of each other
series of Preferred Stock shall, in each case, be as fixed from time to time by
the Board of Directors in the resolution or resolutions adopted pursuant to the
authority granted in this Division A of this Article FOURTH, and the consent, by
class or series vote or otherwise, of holders of Preferred Stock of such of the
series of Preferred Stock as are from time to time outstanding shall not be
required for the issuance by the Board of Directors of any other series of
Preferred Stock, whether or not the powers, preferences and rights of such other
series shall be fixed by the Board of Directors as senior to, or on a parity
with, the powers, preferences and rights of such outstanding series, or any of
them; provided, however, that the Board of Directors may provide in such
resolution or resolutions adopted with respect to any series of Preferred Stock
that the consent of holders of at least a majority (or such greater proportion
as shall be therein fixed) of the outstanding shares of such series voting
thereon shall be required for the issuance of shares of any or all other series
of Preferred Stock.
          Shares of any series of Preferred Stock shall have no voting rights
except as required by law or as provided in the relative powers, preferences and
rights of such series.
Series A Preferred Stock
     1. Designation and Amount. There shall be a series of Preferred Stock that
shall be designated as “Series A Preferred Stock,” and the number of shares
constituting such series shall be 2,000,000. Such number of shares may be
increased or decreased by resolution of the Board of Directors; provided,
however, that no decrease shall reduce the number of shares of Series A
Preferred Stock to less than the number of shares then issued and outstanding
plus the number of shares issuable upon exercise of outstanding rights, options
or warrants or upon conversion of outstanding securities issued by the
Corporation.
     2. Dividends and Distributions.
     (A) Subject to the prior and superior rights of the holders of any shares
of any series of Preferred Stock ranking prior and superior to the shares of
Series A Preferred Stock with respect to dividends, the holders of shares of
Series A Preferred Stock, in preference to the holders of shares of any class or
series of stock of the Corporation ranking junior to the Series A Preferred
Stock, shall be entitled to receive, when, as and if declared by the Board of
Directors out of assets of the Corporation legally available for the purpose,
quarterly dividends payable in cash on the first day of January, April, July and
October in each year (each such date being referred to herein as a “Quarterly
Dividend Payment Date”), commencing on the first Quarterly Dividend Payment Date
after the first issuance of a share or fraction of a share of Series A Preferred
Stock, in an amount per share (rounded to the nearest cent) equal to the greater
of (a)

4



--------------------------------------------------------------------------------



 



$10.00 or (b) the Adjustment Number (as defined below) times the aggregate per
share amount of all cash dividends, and the Adjustment Number times the
aggregate per share amount (payable in kind) of all non-cash dividends or other
distributions other than a dividend payable in shares of Common Stock or a
subdivision of the outstanding shares of Common Stock (by reclassification or
otherwise), declared on the Common Stock, since the immediately preceding
Quarterly Dividend Payment Date, or, with respect to the first Quarterly
Dividend Payment Date, since the first issuance of any share or fraction of a
share of Series A Preferred Stock. The “Adjustment Number” shall initially be
1,000. In the event the Corporation shall at any time after April 27, 2001 (the
“Rights Declaration Date”) (i) declare any dividend on Common Stock payable in
shares of Common Stock, (ii) subdivide the outstanding Common Stock or
(iii) combine the outstanding Common Stock into a smaller number of shares, then
in each such case the Adjustment Number in effect immediately prior to such
event shall be adjusted by multiplying such Adjustment Number by a fraction the
numerator of which is the number of shares of Common Stock outstanding
immediately after such event and the denominator of which is the number of
shares of Common Stock that were outstanding immediately prior to such event.
     (B) The Corporation shall declare a dividend or distribution on the
Series A Preferred Stock as provided in paragraph (A) above immediately after it
declares a dividend or distribution on the Common Stock (other than a dividend
payable in shares of Common Stock); provided that, in the event no dividend or
distribution shall have been declared on the Common Stock during the period
between any Quarterly Dividend Payment Date and the next subsequent Quarterly
Dividend Payment Date, a dividend of $10.00 per share on the Series A Preferred
Stock shall nevertheless be payable on such subsequent Quarterly Dividend
Payment Date.
     (C) Dividends shall begin to accrue and be cumulative on outstanding shares
of Series A Preferred Stock from the Quarterly Dividend Payment Date next
preceding the date of issue of such shares of Series A Preferred Stock, unless
the date of issue of such shares is prior to the record date for the first
Quarterly Dividend Payment Date, in which case dividends on such shares shall
begin to accrue from the date of issue of such shares, or unless the date of
issue is a Quarterly Dividend Payment Date or is a date after the record date
for the determination of holders of shares of Series A Preferred Stock entitled
to receive a quarterly dividend and before such Quarterly Dividend Payment Date,
in either of which events such dividends shall begin to accrue and be cumulative
from such Quarterly Dividend Payment Date. Accrued but unpaid dividends shall
not bear interest. Dividends paid on the shares of Series A Preferred Stock in
an amount less than the total amount of such dividends at the time accrued and
payable on such shares shall be allocated pro rata on a share-by-share basis
among all such shares at the time outstanding. The Board of Directors may fix a
record date for the determination of holders of shares of Series A Preferred
Stock entitled to receive payment of a dividend or distribution declared
thereon, which record date shall be no more than 30 days prior to the date fixed
for the payment thereof.
     3. Voting Rights. The holders of shares of Series A Preferred Stock shall
have the following voting rights:

5



--------------------------------------------------------------------------------



 



     (A) Each share of Series A Preferred Stock shall entitle the holder thereof
to a number of votes equal to the Adjustment Number on all matters submitted to
a vote of the stockholders of the Corporation.
     (B) Except as otherwise provided in this Restated Certificate of
Incorporation or by law, the holders of shares of Series A Preferred Stock, the
holders of shares of any other class or series entitled to vote with the Common
Stock and the holders of shares of Common Stock shall vote together as one class
on all matters submitted to a vote of stockholders of the Corporation.
     (C)(i) If at any time dividends on any Series A Preferred Stock shall be in
arrears in an amount equal to six quarterly dividends thereon, the occurrence of
such contingency shall mark the beginning of a period (herein called a “default
period”) that shall extend until such time when all accrued and unpaid dividends
for all previous quarterly dividend periods and for the current quarterly
dividend period on all shares of Series A Preferred Stock then outstanding shall
have been declared and paid or set apart for payment. During each default
period, (1) the number of directors shall be increased by two, effective as of
the time of election of such directors as herein provided, and (2) the holders
of Preferred Stock (including holders of the Series A Preferred Stock) upon
which these or like voting rights have been conferred and are exercisable (the
“Voting Preferred Stock”) with dividends in arrears in an amount equal to six
quarterly dividends thereon, voting as a class, irrespective of series, shall
have the right to elect such two directors.
     (ii) During any default period, such voting right of the holders of
Series A Preferred Stock may be exercised initially at a special meeting called
pursuant to subparagraph (iii) of this Section 3(C) or at any annual meeting of
stockholders, and thereafter at annual meetings of stockholders, provided that
such voting right shall not be exercised unless the holders of at least thirty
three and one-third percent (33 1/3%) of the shares of Voting Preferred Stock
outstanding shall be present in person or by proxy. The absence of a quorum of
the holders of Common Stock shall not affect the exercise by the holders of
Voting Preferred Stock of such voting right.
     (iii) Unless the holders of Voting Preferred Stock shall, during an
existing default period, have previously exercised their right to elect
directors, the Board of Directors may order, or any stockholder or stockholders
owning in the aggregate not less than ten percent (10%) of the total number of
shares of Voting Preferred Stock outstanding, irrespective of series, may
request, the calling of a special meeting of the holders of Voting Preferred
Stock, which meeting shall thereupon be called by the Chairman, the President, a
Vice President or the Corporate Secretary of the Corporation. Notice of such
meeting and of any annual meeting at which holders of Voting Preferred Stock are
entitled to vote pursuant to this paragraph (C)(iii) shall be given to each
holder of record of Voting Preferred Stock by mailing a copy of such notice to
him at his last address as the same appears on the books of the Corporation.
Such meeting shall be called for a time not earlier than 20 days and not later
than 60 days after such order or request or, in default of the calling of such
meeting within 60 days after such order or request, such meeting may be called
on similar notice by any stockholder or stockholders owning in the aggregate not
less than ten percent (10%) of the total number of shares of Voting Preferred
Stock outstanding. Notwithstanding the provisions of this paragraph (C)(iii), no
such special meeting shall be called during the period within 60 days
immediately preceding the date fixed for the next annual meeting of the
stockholders.

6



--------------------------------------------------------------------------------



 



     (iv) In any default period, after the holders of Voting Preferred Stock
shall have exercised their right to elect directors voting as a class, (x) the
directors so elected by the holders of Voting Preferred Stock shall continue in
office until their successors shall have been elected by such holders or until
the expiration of the default period, and (y) any vacancy in the Board of
Directors may be filled by vote of a majority of the remaining directors
theretofore elected by the holders of the class or classes of stock which
elected the director whose office shall have become vacant. References in this
paragraph (C) to directors elected by the holders of a particular class or
classes of stock shall include directors elected by such directors to fill
vacancies as provided in clause (y) of the foregoing sentence.
     (v) Immediately upon the expiration of a default period, (x) the right of
the holders of Voting Preferred Stock as a class to elect directors shall cease,
(y) the term of any directors elected by the holders of Voting Preferred Stock
as a class shall terminate and (z) the number of directors shall be such number
as may be provided for in this Restated Certificate of Incorporation or the
Bylaws of the Corporation irrespective of any increase made pursuant to the
provisions of paragraph (C) of this Section 3 (such number being subject,
however, to change thereafter in any manner provided by law or in this Restated
Certificate of Incorporation or the Bylaws of the Corporation). Any vacancies in
the Board of Directors effected by the provisions of clauses (y) and (z) in the
preceding sentence may be filled by a majority of the remaining directors.
     (D) Except as set forth herein, holders of Series A Preferred Stock shall
have no special voting rights and their consent shall not be required (except to
the extent they are entitled to vote with holders of Common Stock as set forth
herein) for taking any corporate action.
     4. Certain Restrictions.
     (A) Whenever quarterly dividends or other dividends or distributions
payable on the Series A Preferred Stock as provided in Section 2 are in arrears,
thereafter and until all accrued and unpaid dividends and distributions, whether
or not declared, on shares of Series A Preferred Stock outstanding shall have
been paid in full, the Corporation shall not:
(i) declare or pay dividends on, make any other distributions on, or redeem or
purchase or otherwise acquire for consideration any shares of stock ranking
junior (either as to dividends or upon liquidation, dissolution or winding up)
to the Series A Preferred Stock;
(ii) declare or pay dividends on or make any other distributions on any shares
of stock ranking on a parity (either as to dividends or upon liquidation,
dissolution or winding up) with the Series A Preferred Stock, except dividends
paid ratably on the Series A Preferred Stock and all such parity stock on which
dividends are payable or in arrears in proportion to the total amounts to which
the holders of all such shares are then entitled; or
(iii) redeem or purchase or otherwise acquire for consideration any shares of
Series A Preferred Stock, or any shares of stock ranking on a parity with the
Series A Preferred Stock, except in accordance with a purchase offer made in
writing or by publication (as determined by the Board of Directors) to all
holders of Series A Preferred Stock, or to all

7



--------------------------------------------------------------------------------



 



such holders and the holders of any such shares ranking on a parity therewith,
upon such terms as the Board of Directors, after consideration of the respective
annual dividend rates and other relative power, preferences and rights of the
respective series and classes, shall determine in good faith will result in fair
and equitable treatment among the respective series or classes.
     (B) The Corporation shall not permit any subsidiary of the Corporation to
purchase or otherwise acquire for consideration any shares of capital stock of
the Corporation unless the Corporation could, under paragraph (A) of this
Section 4, purchase or otherwise acquire such shares at such time and in such
manner.
     5. Reacquired Shares. Any shares of Series A Preferred Stock purchased or
otherwise acquired by the Corporation in any manner whatsoever shall be retired
and canceled promptly after the acquisition thereof. All such shares shall upon
their cancellation become authorized but unissued shares of Preferred Stock and
may be reissued as part of a new series of Preferred Stock to be created by
resolution or resolutions of the Board of Directors, subject to any conditions
and restrictions on issuance set forth in this Restated Certificate of
Incorporation.
     6. Liquidation, Dissolution or Winding Up. (A) Upon any liquidation
(voluntary or otherwise), dissolution or winding up of the Corporation, no
distribution shall be made to the holders of shares of stock ranking junior
(either as to dividends or upon liquidation, dissolution or winding up) to the
Series A Preferred Stock unless, prior thereto, the holders of shares of
Series A Preferred Stock shall have received $1,000 per share, plus an amount
equal to accrued and unpaid dividends and distributions thereon, whether or not
declared, to the date of such payment (the “Series A Liquidation Preference”).
Following the payment of the full amount of the Series A Liquidation Preference,
no additional distributions shall be made to the holders of shares of Series A
Preferred Stock unless, prior thereto, the holders of shares of Common Stock
shall have received an amount per share (the “Common Adjustment”) equal to the
quotient obtained by dividing (i) the Series A Liquidation Preference by
(ii) the Adjustment Number. Following the payment of the full amount of the
Series A Liquidation Preference and the Common Adjustment in respect of all
outstanding shares of Series A Preferred Stock and Common Stock, respectively,
holders of Series A Preferred Stock and holders of shares of Common Stock shall,
subject to the prior rights of all other series of Preferred Stock, if any,
ranking prior thereto, receive their ratable and proportionate share of the
remaining assets to be distributed in the ratio of the Adjustment Number to 1
with respect to such Series A Preferred Stock and Common Stock, on a per share
basis, respectively.
     (B) In the event, however, that there are not sufficient assets available
to permit payment in full of the Series A Liquidation Preference and the
liquidation preferences of all other series of Preferred Stock, if any, that
rank on a parity with the Series A Preferred Stock, then such remaining assets
shall be distributed ratably to the holders of such parity shares in proportion
to their respective liquidation preferences. In the event, however, that there
are not sufficient assets available to permit payment in full of the Common
Adjustment, then such remaining assets shall be distributed ratably to the
holders of Common Stock.
     (C) Neither the merger or consolidation of the Corporation into or with
another corporation nor the merger or consolidation of any other corporation
into or with the Corporation shall be deemed to be a liquidation, dissolution or
winding up of the Corporation within the

8



--------------------------------------------------------------------------------



 



meaning of this Section 6, but the sale, lease or conveyance of all or
substantially all of the Corporation’s assets shall be deemed to be a
liquidation, dissolution or winding up of the Corporation within the meaning of
this Section 6.
     7. Consolidation, Merger, etc. In case the Corporation shall enter into any
consolidation, merger, combination or other transaction in which the shares of
Common Stock are exchanged for or changed into other stock or securities, cash
and/or any other property, then in any such case each share of Series A
Preferred Stock shall at the same time be similarly exchanged or changed in an
amount per share equal to the Adjustment Number times the aggregate amount of
stock, securities, cash and/or any other property (payable in kind), as the case
may be, into which or for which each share of Common Stock is changed or
exchanged.
     8. Redemption. (A) The Corporation, at its option, may redeem shares of the
Series A Preferred Stock in whole at any time and in part from time to time, at
a redemption price equal to the Adjustment Number times the current per share
market price (as such term is hereinafter defined) of the Common Stock on the
date of the mailing of the notice of redemption, together with unpaid
accumulated dividends to the date of such redemption. The “current per share
market price” on any date shall be deemed to be the average of the closing price
per share of such Common Stock for the ten consecutive Trading Days (as such
term is hereinafter defined) immediately prior to such date; provided, however,
that in the event that the current per share market price of the Common Stock is
determined during a period following the announcement of (A) a dividend or
distribution on the Common Stock other than a regular quarterly cash dividend or
(B) any subdivision, combination or reclassification of such Common Stock and
the ex-dividend date for such dividend or distribution, or the record date for
such subdivision, combination or reclassification, shall not have occurred prior
to the commencement of such ten Trading Day period, then, and in each such case,
the current per share market price shall be properly adjusted to take into
account ex-dividend trading. The closing price for each day shall be the last
sales price, regular way, or, in case no such sale takes place on such day, the
average of the closing bid and asked prices, regular way, in either case as
reported in the principal transaction reporting system with respect to
securities listed or admitted to trading on the New York Stock Exchange, or, if
the Common Stock is not listed or admitted to trading on the New York Stock
Exchange, on the principal national securities exchange on which the Common
Stock is listed or admitted to trading, or, if the Common Stock is not listed or
admitted to trading on any national securities exchange but sales price
information is reported for such security, as reported by the National
Association of Securities Dealers, Inc. Automated Quotations System (“Nasdaq”)
or such other self-regulatory organization or registered securities information
processor (as such terms are used under the Securities Exchange Act of 1934, as
amended) that then reports information concerning the Common Stock, or, if sales
price information is not so reported, the average of the high bid and low asked
prices in the over-the-counter market on such day, as reported by Nasdaq or such
other entity, or, if on any such date the Common Stock is not quoted by any such
entity, the average of the closing bid and asked prices as furnished by a
professional market maker making a market in the Common Stock selected by the
Board of Directors. If on any such date no such market maker is making a market
in the Common Stock, the fair value of the Common Stock on such date as
determined in good faith by the Board of Directors shall be used. The term
“Trading Day” shall mean a day on which the principal national securities
exchange on which the Common Stock is listed or admitted to trading is open for
the transaction of business, or, if the Common Stock is not listed

9



--------------------------------------------------------------------------------



 



or admitted to trading on any national securities exchange but is quoted by
Nasdaq, a day on which Nasdaq reports trades, or, if the Common Stock is not so
quoted, a Monday, Tuesday, Wednesday, Thursday or Friday on which banking
institutions in the State of New York or Texas are not authorized or obligated
by law or executive order to close.
     (B) In the event that fewer than all of the outstanding shares of the
Series A Preferred Stock are to be redeemed, the number of shares to be redeemed
shall be determined by the Board of Directors and the shares to be redeemed
shall be determined by lot or pro rata as may be determined by the Board of
Directors or by any other method that may be determined by the Board of
Directors in its sole discretion to be equitable.
     (C) Notice of any such redemption shall be given by mailing to the holders
of the shares of Series A Preferred Stock to be redeemed a notice of such
redemption, first class postage prepaid, not later than the fifteenth day and
not earlier than the sixtieth day before the date fixed for redemption, at their
last address as the same shall appear upon the books of the Corporation. Each
such notice shall state: (i) the redemption date; (ii) the number of shares to
be redeemed and, if fewer than all the shares held by such holder are to be
redeemed, the number of such shares to be redeemed from such holder; (iii) the
redemption price; (iv) the place or places where certificates for such shares
are to be surrendered for payment of the redemption price; and (v) that
dividends on the shares to be redeemed will cease to accrue on the close of
business on such redemption date. Any notice that is mailed in the manner herein
provided shall be conclusively presumed to have been duly given, whether or not
the stockholder received such notice, and failure duly to give such notice by
mail, or any defect in such notice, to any holder of Series A Preferred Stock
shall not affect the validity of the proceedings for the redemption of any other
shares of Series A Preferred Stock that are to be redeemed. On or after the date
fixed for redemption as stated in such notice, each holder of the shares called
for redemption shall surrender the certificate evidencing such shares to the
Corporation at the place designated in such notice and shall thereupon be
entitled to receive payment of the redemption price. If fewer than all the
shares represented by any such surrendered certificate are redeemed, a new
certificate shall be issued representing the unredeemed shares.
     (D) The shares of Series A Preferred Stock shall not be subject to the
operation of any purchase, retirement or sinking fund.
     9. Ranking. The Series A Preferred Stock shall rank junior to all other
series of Preferred Stock (other than any such series of Preferred Stock the
terms of which shall provide otherwise) in respect to dividend and liquidation
rights, and shall rank senior to the Common Stock as to such matters.
     10. Amendment. At any time that any shares of Series A Preferred Stock are
outstanding, this Restated Certificate of Incorporation shall not be amended in
any manner which would materially alter or change the powers, preferences or
special rights of the Series A Preferred Stock so as to affect them adversely
without the affirmative vote of the holders of at least sixty six and two-thirds
percent (662/3%) of the outstanding shares of Series A Preferred Stock, voting
separately as a class.
     11. Fractional Shares. Series A Preferred Stock may be issued in fractions
of a share that shall entitle the holder, in proportion to such holder’s
fractional shares, to exercise voting

10



--------------------------------------------------------------------------------



 



rights, receive dividends, participate in distributions and to have the benefit
of all other rights of holders of Series A Preferred Stock.
Division B. Common Stock
     1. Dividends. Dividends may be paid on the Common Stock, as the Board of
Directors shall from time to time determine, out of any assets of the
Corporation available for such dividends after full cumulative dividends on all
outstanding shares of capital stock of all series ranking senior to the Common
Stock in respect of dividends and liquidation rights (referred to in this
Division B as “stock ranking senior to the Common Stock”) have been paid, or
declared and a sum sufficient for the payment thereof set apart, for all past
quarterly dividend periods, and after or concurrently with making payment of or
provision for dividends on the stock ranking senior to the Common Stock for the
then current quarterly dividend period.
     2. Distribution of Assets. In the event of any liquidation, dissolution or
winding up of the Corporation, or any reduction or decrease of its capital stock
resulting in a distribution of assets to the holders of the Common Stock, after
there shall have been paid to or set aside for the holders of the stock ranking
senior to the Common Stock the full preferential amounts to which they are
respectively entitled, the holders of the Common Stock shall be entitled to
receive, pro rata, all of the remaining assets of the Corporation available for
distribution to its stockholders. The Board of Directors, by vote of a majority
of the members thereof, may distribute in kind to the holders of the Common
Stock such remaining assets of the Corporation, or may sell, transfer or
otherwise dispose of all or any of the remaining property and assets of the
Corporation to any other corporation or other purchaser and receive payment
therefor wholly or partly in cash or property, and/or in stock of any such
corporation, and/or in obligations of such corporation or other purchaser, and
may sell all or any part of the consideration received therefor and distribute
the same or the proceeds thereof to the holders of the Common Stock.
     3. Voting Rights. Subject to the voting rights expressly conferred under
prescribed conditions upon the stock ranking senior to the Common Stock, the
holders of the Common Stock shall exclusively possess full voting power for the
election of directors and for all other purposes.
Division C. Other Provisions Applicable to the Corporation’s Capital Stock
     1. Preemptive Rights. No holder of any stock of the Corporation shall be
entitled as of right to purchase or subscribe for any part of any unissued or
treasury stock of the Corporation, or of any additional stock of any class, to
be issued by reason of any increase of the authorized capital stock of the
Corporation, or to be issued from any unissued or additionally authorized stock,
or of bonds, certificates of indebtedness, debentures or other securities
convertible into stock of the Corporation, but any such unissued or treasury
stock, or any such additional authorized issue of new stock or securities
convertible into stock, may be issued and disposed of by the Board of Directors
to such persons, firms, corporations or associations, and upon such terms as the
Board of Directors may, in its discretion, determine, without offering to the
stockholders then of record, or any class of stockholders, any thereof, on the
same terms or any terms.
     2. Votes Per Share. Any stockholder of the Corporation having the right to
vote at any meeting of the stockholders or of any class or series thereof, shall
be entitled to one vote for

11



--------------------------------------------------------------------------------



 



each share of stock held by him, provided that no holder of Common Stock shall
be entitled to cumulate his votes for the election of one or more directors or
for any other purpose.
          FIFTH: (a) Directors. The business and affairs of the Corporation
shall be managed by or under the direction of the Board of Directors. In
addition to the authority and powers conferred on the Board of Directors by the
DGCL or by the other provisions of this Restated Certificate of Incorporation,
the Board of Directors is authorized and empowered to exercise all such powers
and do all such acts and things as may be exercised or done by the Corporation,
subject to the provisions of the DGCL, this Restated Certificate of
Incorporation and the Bylaws of the Corporation; provided, however, that no
Bylaws hereafter adopted, or any amendments thereto, shall invalidate any prior
act of the Board of Directors that would have been valid if such Bylaws or
amendment had not been adopted.
          (b) Number, Election and Terms of Directors. The number of directors
which shall constitute the whole Board of Directors shall be fixed from time to
time by a majority of the directors then in office, subject to an increase in
the number of directors by reason of any provisions contained in or established
pursuant to Article FOURTH, but in any event shall not be less than one nor more
than 15. Effective upon and commencing as of the date on which REI shall first
cease to own, either directly or indirectly, at least a majority of the then
issued and outstanding shares of Common Stock (such date hereinafter referred to
as the “Trigger Date”), the directors, other than those who may be elected by
the holders of any series of Preferred Stock, shall be divided into three
classes: Class I, Class II and Class III. As used in this Restated Certificate
of Incorporation, “REI” shall mean Reliant Energy, Incorporated, a Texas
corporation (“Reliant Energy”), any successor to Reliant Energy by means of
reorganization, merger, consolidation, conveyance or transfer or any ultimate
parent company of Reliant Energy. Such classes shall be as nearly equal in
number of directors as possible. Each director shall serve for a term ending on
the third annual meeting of stockholders following the annual meeting of
stockholders at which that director was elected; provided, however, that the
directors first designated as Class I directors shall serve for a term expiring
at the annual meeting of stockholders next following the date of their
designation as Class I directors, the directors first designated as Class II
directors shall serve for a term expiring at the second annual meeting of
stockholders next following the date of their designation as Class II directors,
and the directors first designated as Class III directors shall serve for a term
expiring at the third annual meeting of stockholders next following the date of
their designation as Class III directors. Each director shall hold office until
the annual meeting of stockholders at which that director’s term expires and,
the foregoing notwithstanding, shall serve until his successor shall have been
duly elected and qualified or until his earlier death, resignation or removal.
          At each annual election, the directors chosen to succeed those whose
terms then expire shall be of the same class as the directors they succeed,
unless, by reason of any intervening changes in the authorized number of
directors, the Board of Directors shall have designated one or more
directorships whose term then expires as directorships of another class in order
to more nearly achieve equality of number of directors among the classes.
          In the event of any change in the authorized number of directors, each
director then continuing to serve as such shall nevertheless continue as a
director of the class of which he is a member until the expiration of his
current term, or his prior death, resignation or removal.

12



--------------------------------------------------------------------------------



 



The Board of Directors shall specify the class to which a newly created
directorship shall be allocated.
          Election of directors need not be by written ballot unless the Bylaws
of the Corporation so provide.
          (c) Removal of Directors. Effective upon and commencing as of the
Trigger Date, no director of the Corporation may be removed from office as a
director by vote or other action of the stockholders or otherwise except for
cause, and then only by the affirmative vote of the holders of at least a
majority of the voting power of all outstanding shares of capital stock of the
Corporation generally entitled to vote in the election of directors, voting
together as a single class. Except as applicable law otherwise provides, cause
for the removal of a director shall be deemed to exist only if the director
whose removal is proposed: (i) has been convicted, or has been granted immunity
to testify in any proceeding in which another has been convicted, of a felony by
a court of competent jurisdiction and that conviction is no longer subject to
direct appeal; (ii) has been found to have been negligent or guilty of
misconduct in the performance of his duties to the Corporation in any matter of
substantial importance to the Corporation by (A) the affirmative vote of at
least 80% of the directors then in office at any meeting of the Board of
Directors called for that purpose or (B) a court of competent jurisdiction; or
(iii) has been adjudicated by a court of competent jurisdiction to be mentally
incompetent, which mental incompetency directly affects his ability to serve as
a director of the Corporation. Notwithstanding the foregoing, whenever holders
of outstanding shares of one or more series of Preferred Stock are entitled to
elect members of the Board of Directors pursuant to the provisions applicable in
the case of arrearages in the payment of dividends or other defaults contained
in this Restated Certificate of Incorporation or the Board of Directors’
resolution providing for the establishment of any series of Preferred Stock, any
such director of the Corporation so elected may be removed in accordance with
the provisions of this Restated Certificate of Incorporation or that Board of
Directors’ resolution.
          (d) Vacancies. Except as a Board of Directors’ resolution providing
for the establishment of any series of Preferred Stock may provide otherwise,
newly created directorships resulting from any increase in the number of
directors and any vacancies on the Board of Directors resulting from death,
resignation, removal, disqualification or other cause shall be filled by the
affirmative vote of a majority of the remaining directors then in office, even
though less than a quorum of the Board of Directors. Any director elected in
accordance with the preceding sentence shall hold office for the remainder of
the full term of the class of directors in which the new directorship was
created or the vacancy occurred and until that director’s successor shall have
been elected and qualified or until his earlier death, resignation or removal.
No decrease in the number of directors constituting the Board of Directors shall
shorten the term of any incumbent director.
          (e) Amendment of this Article FIFTH. In addition to any other
affirmative vote required by applicable law, this Article FIFTH may not be
amended, modified or repealed except by the affirmative vote of the holders of
at least sixty six and two-thirds percent (662/3%) of the voting power of all
outstanding shares of capital stock of the Corporation generally entitled to
vote in the election of directors, voting together as a single class.

13



--------------------------------------------------------------------------------



 



          SIXTH: (a) Action by Written Consent; Special Meetings. Effective upon
and commencing as of the Trigger Date, no action required to be taken or that
may be taken at any annual or special meeting of the stockholders of the
Corporation may be taken without a meeting, and the power of the stockholders of
the Corporation to consent in writing to the taking of any action by written
consent without a meeting is specifically denied. Unless otherwise provided by
the DGCL, by this Restated Certificate of Incorporation or by any provisions
established pursuant to Article FOURTH hereof with respect to the rights of
holders of one or more outstanding series of Preferred Stock, effective upon and
commencing as of the Trigger Date, special meetings of the stockholders of the
Corporation may be called at any time only by the Chairman of the Board of
Directors, the President and Chief Executive Officer of the Corporation, or by
the Board of Directors pursuant to a resolution approved by the affirmative vote
of at least a majority of the members of the Board of Directors, and no such
special meeting may be called by any other person or persons.
               (b) Amendment of this Article SIXTH. In addition to any other
affirmative vote required by applicable law, this Article SIXTH may not be
amended, modified or repealed except by the affirmative vote of the holders of
at least sixty six and two-thirds percent (662/3%) of the voting power of all
outstanding shares of capital stock of the Corporation generally entitled to
vote in the election of directors, voting together as a single class.
          SEVENTH: No director of the Corporation shall be personally liable to
the Corporation or any of its stockholders for monetary damages for breach of
fiduciary duty as a director of the Corporation; provided, however, that this
Article SEVENTH shall not eliminate or limit the liability of such a director
(1) for any breach of such director’s duty of loyalty to the Corporation or its
stockholders, (2) for acts or omissions not in good faith or which involve
intentional misconduct or a knowing violation of law, (3) under Section 174 of
the DGCL, as the same exists or as such provision may hereafter be amended,
supplemented or replaced, or (4) for any transactions from which such director
derived an improper personal benefit. If the DGCL is amended after the filing of
this Restated Certificate of Incorporation to authorize corporate action further
eliminating or limiting the personal liability of directors, then the liability
of a director of the Corporation, in addition to the limitation on personal
liability provided herein, shall be limited to the fullest extent permitted by
such law, as so amended. Any repeal or modification of this Article SEVENTH by
the stockholders of the Corporation shall be prospective only, and shall not
adversely affect any limitation on the personal liability of a director of the
Corporation existing at the time of such repeal or modification.
          EIGHTH: (a) Certain Acknowledgments; Certain Fiduciary Duties. In
anticipation (i) that the Corporation will cease to be a wholly owned subsidiary
of REI, but that REI will remain a stockholder of the Corporation and have
continued contractual, corporate and business relations with the Corporation,
and in anticipation that the Corporation and REI may enter into contracts and/or
otherwise transact business with each other and that the Corporation may derive
benefits therefrom, (ii) that directors, officers and/or employees of REI and/or
of its Affiliated Companies (as hereinafter defined) may serve as directors
and/or officers of the Corporation, (iii) that REI and/or its Affiliated
Companies engage and are expected to continue to engage in the same, similar or
related lines of business as those in which the Corporation, directly or
indirectly, may engage and/or other business activities in each case that may
overlap

14



--------------------------------------------------------------------------------



 



with or compete with those in which the Corporation and its Affiliated
Companies, directly or indirectly, may engage, and that REI and/or its
Affiliated Companies may compete with the Corporation in any of such business
lines and/or business activities and with respect to business opportunities
relating to any such business lines and/or business activities, (iv) that the
Corporation and its Affiliated Companies may engage in material business
transactions with REI and its Affiliated Companies, and (v) that, as a
consequence of the foregoing, it is in the best interests of the Corporation
that the respective rights and duties of the Corporation and of REI and their
Affiliated Companies, and the duties of any directors, officers or employees of
the Corporation who are also directors, officers or employees of REI or its
Affiliated Companies, be determined and delineated in respect of any
transactions between, or opportunities that may be suitable for, both the
Corporation and its Affiliated Companies, on the one hand, and REI and its
Affiliated Companies, on the other hand, the provisions of this Article EIGHTH
shall regulate and define the conduct of certain of the business and affairs of
the Corporation in relation to REI and its Affiliated Companies. Any contract or
business relation that does not comply with the procedures set forth in this
Article EIGHTH, shall not by reason thereof be deemed void or voidable or unfair
or result in any breach of fiduciary duty or duty of loyalty or failure to act
in good faith or in the best interests of the Corporation or constitute
derivation of any improper personal benefit, but shall be governed by the
provisions of this Restated Certificate of Incorporation, the Bylaws of the
Corporation, the DGCL and other applicable law.
          (b) Certain Agreements and Transactions Permitted. No contract,
agreement, arrangement or transaction (or any amendment, modification or
termination thereof) between the Corporation and REI or between the Corporation
and one or more of the directors or officers of the Corporation, REI, or any of
its Affiliated Companies or between the Corporation and any Affiliated Company
shall be void or voidable or be considered to be unfair to the Corporation
solely for the reason that REI, any Affiliated Company, or any one or more of
the officers or directors of the Corporation, REI, or any Affiliated Company are
parties thereto, or because any such directors or officers are present at or
participate in any meeting of the Board of Directors or committee thereof which
authorizes the contract, agreement, arrangement, or transaction (or the
amendment, modification or termination thereof), or because his, her or their
votes are counted for such purpose. Further, no such contract, agreement or
arrangement (or the amendment, modification or termination thereof), or the
performance thereof by the Corporation or by REI, or by any Affiliated Company
thereof, shall be considered to be for any of the foregoing reasons contrary to
(x) any fiduciary duty that REI or any Affiliated Company thereof may owe to the
Corporation or any Affiliated Company thereof or to any stockholder or other
owner of an equity interest in the Corporation or any Affiliated Company thereof
by reason of REI or any Affiliated Company thereof being a controlling
stockholder of the Corporation or participating in the control of the
Corporation or of any Affiliated Company thereof; or (y) any fiduciary duty of
any director or officer of the Corporation or of any Affiliated Company thereof
who is also a director, officer or employee of REI or any Affiliated Company
thereof to the Corporation or such Affiliated Company, or to any stockholder
thereof; and REI, any Affiliated Company, and such directors and officers shall
be deemed to have acted in good faith and in a manner such persons reasonably
believe to be in and not opposed to the best interests of the Corporation and
shall be deemed not to have breached their duties of loyalty to the Corporation
and its stockholders and not to have derived an improper personal benefit
therefrom, if any of the following conditions shall have been satisfied:

15



--------------------------------------------------------------------------------



 



     (i) such contract, agreement, arrangement or transaction (or the amendment,
modification or termination thereof) shall have been entered into before the
Corporation ceased to be a wholly owned subsidiary of REI and continued in
effect in respect of any such transaction or opportunity after such time; or
     (ii) the material facts as to the contract, agreement, arrangement or
transaction (or the amendment, modification or termination thereof) are
disclosed or are known to the Board of Directors or the committee thereof which
authorizes the contract, agreement, arrangement or transaction (or the
amendment, modification or termination thereof), and the Board of Directors or
such committee authorizes and approves the contract, agreement, arrangement or
transaction (or the amendment, modification or termination thereof) (a) by the
affirmative vote of a majority of the directors who are not Interested Persons
(as hereinafter defined) in respect of such contract, agreement, arrangement,
transaction, amendment, modification or termination, even though the
disinterested directors be less than a quorum; (b) by the affirmative vote of a
majority of the members of a committee constituted solely of members who are not
Interested Persons in respect of such contract, agreement, arrangement,
transaction, amendment, modification or termination or (c) by one or more
officers or employees of the Corporation (including officers or employees of the
Corporation acting as directors, officers, trustees, partners or members of, or
in any similar capacity on behalf of, any Affiliated Company of the Corporation)
who in each case is not an Interested Person in respect of such contract,
agreement, arrangement, transaction, amendment, modification or termination and
to whom the authority to approve such contract, agreement, arrangement,
transaction, amendment, modification or termination has been delegated either by
the Board of Directors by the same affirmative vote required by subclause (a) of
this subparagraph for approval of such contract, agreement, arrangement,
transaction, amendment, modification or termination by the Board of Directors or
by a committee of the Board of Directors constitute as provided by and acting by
the same affirmative vote as required by subclause (b) of this subparagraph for
approval of such contract, agreement, arrangement, transaction, amendment,
modification or termination by such committee or, in the case of an employee, to
whom such authority has been delegated by an officer to whom authority to
approve such contract, agreement, arrangement, transaction, amendment,
modification or termination has been so delegated; or
     (iii) the material facts as to the contract, agreement, arrangement or
transaction (or the amendment, modification or termination thereof) are
disclosed or are known to the holders of voting stock entitled to vote thereon,
and the contract, agreement, arrangement, or transaction (or the amendment,
modification or termination thereof) is approved by vote of the holders of a
majority of the voting power of all outstanding shares of capital stock of the
Corporation generally entitled to vote in the election of directors not owned by
REI or an Affiliated Company, as the case may be; or
     (iv) such contract, agreement, arrangement or transaction (or the
amendment, modification or termination thereof) is fair as to the Corporation as
of the time it is authorized, approved or ratified by the Board of Directors, a
committee thereof or the stockholders of the Corporation; or
     (v) in the case of any such transaction that was not entered into in the
performance of a contract, agreement, arrangement or transaction (or the
amendment, modification or

16



--------------------------------------------------------------------------------



 



termination thereof) that satisfied the requirements of clauses (i), (ii),
(iii) or (iv) of this sentence, such transaction shall have been approved or
ratified by (a) the Board of Directors by the affirmative vote of a majority of
the members (even though less than a quorum) who are not Interested Persons in
respect of such transaction or (b) by a committee of the Board of Directors
constituted solely of members who are not Interested Persons in respect of such
transaction or (c) by one or more officers or employees of the Corporation
(including officers or employees of the Corporation acting as directors,
officers, trustees, partners or members of, or in any similar capacity on behalf
of, any Affiliated Company of the Corporation) who in each case is not an
Interested Person in respect of such transaction and to whom the authority to
approve such transaction has been delegated either by the Board of Directors by
the same affirmative vote required by subclause (a) of this subparagraph for
approval of such transaction of the Board of Directors or a committee of the
Board of Directors constituted as provided by and acting by the same affirmative
vote as required by subclause (b) of this subparagraph for approval of such
transaction by such committee or, in the case of an employee, to whom such
authority has been delegated by an officer to whom authority to approve such
transaction has been so delegated; provided, however, that, before such approval
or ratification, the material facts of the relationship between the Corporation
or such Affiliated Company thereof, on the one hand, and REI or such Affiliated
Company thereof, on the other hand, and the material facts as to such
transaction were disclosed to or were known by the members of the Board of
Directors or of such committee or the officer or officers or employee or
employees who acted on approval or ratification of such transaction, as the case
may be; or
     (vi) in the case of any such transaction that was not entered into in the
performance of a contract, agreement, arrangement or transaction (or the
amendment, modification or termination thereof) that satisfied the requirements
of clause (i), (ii), (iii) or (iv) of this sentence, such transaction was fair
to the Corporation as of the time it was entered into by the Corporation; or
     (vii) in the case of any such transaction that was not entered into in the
performance of a contract, agreement, arrangement or transaction (or the
amendment, modification or termination thereof) that satisfied the requirements
of clause (i), (ii), (iii) or (iv) of this sentence, such transaction was
approved or ratified by the affirmative vote of the holders of a majority of the
shares of capital stock of the Corporation entitled to vote thereon and who do
vote thereon, exclusive of REI and any Affiliated Company thereof and any
Interested Person in respect of such transaction.
          Neither REI nor any Affiliated Company thereof, as a stockholder of
the Corporation or participant in control of the Corporation, shall have or be
under any fiduciary duty to refrain from entering into any contract, agreement,
arrangement or transaction (or the amendment, modification or termination
thereof) or participating in any transaction that meets the requirements of any
of clauses (i), (ii), (iii), (iv), (v), (vi) or (vii) of the immediately
preceding sentence and no director, officer or employee of the Corporation who
is also a director, officer or employee of REI or any Affiliated Company thereof
shall have or be under any fiduciary duty to the Corporation to refrain from
acting on behalf of the Corporation or any Affiliated Company thereof in respect
of any such contract, agreement, arrangement or transaction (or the amendment,
modification or termination thereof) or performing any such contract, agreement,
arrangement or transaction (or the amendment, modification or termination

17



--------------------------------------------------------------------------------



 



thereof) in accordance with its terms. Directors of the Corporation who are also
directors or officers of REI or any Affiliated Company may be counted in
determining the presence of a quorum at a meeting of the Board of Directors or
of a committee which authorizes the contract, agreement, arrangement, or
transaction (or the amendment, modification or termination thereof). Capital
stock of the Corporation owned by REI and any Affiliated Companies thereof may
be counted in determining the presence of a quorum at a meeting of stockholders
which authorizes the contract, agreement, arrangement or transaction (or the
amendment, modification or termination thereof). Any person purchasing or
otherwise acquiring any shares of capital stock of the Corporation, or any
interest therein, shall be deemed to have notice of and to have consented to the
provisions of this Article EIGHTH. The failure of any contract, agreement,
arrangement or transaction (or the amendment, modification or termination
thereof) between the Corporation or an Affiliated Company thereof, on the one
hand, and REI or an Affiliated Company thereof, on the other hand, to satisfy
the requirements of this Article EIGHTH shall not, by itself, cause such
contract, agreement, arrangement or transaction (or the amendment, modification
or termination thereof) to constitute any breach of any fiduciary duty to the
Corporation or to any Affiliated Company thereof, or any to stockholder or other
owner of an equity interest therein, by any controlling stockholder of the
Corporation or such Affiliated Company thereof or by any director or officer of
the Corporation.
          For purposes of this Article EIGHTH, any contract, agreement,
arrangement, or transaction (or amendment, modification, or termination thereof)
with any corporation, partnership, joint venture, association, or other entity
in which the Corporation owns (directly or indirectly) 50% or more of the
outstanding voting stock, voting power, partnership interests, or similar
ownership interest, or with any officer or director thereof, shall be deemed to
be a contract, agreement, arrangement or transaction with the Corporation.
          (c) Certain Corporate Opportunities. REI and/or its Affiliated
Companies shall have no duty to refrain from engaging in the same or similar
activities or lines of business as the Corporation, and except as provided
below, neither REI and/or its Affiliated Companies nor any officer, director or
employee thereof shall be liable to the Corporation or its stockholders for
breach of any fiduciary duty by reason of any such activities of REI and/or its
Affiliated Companies or of such person. In the event that REI acquires knowledge
of a potential transaction or matter which may be a corporate opportunity for
both REI (and/or its Affiliated Companies) and the Corporation (and/or its
Affiliated Companies), REI shall have no duty to communicate or offer such
corporate opportunity to the Corporation and/or its Affiliated Companies and
shall not be liable to the Corporation or its stockholders for breach of any
fiduciary duty as a stockholder of the Corporation by reason of the fact that
REI pursues or acquires such corporate opportunity for itself or for its
Affiliated Companies, directs such corporate opportunity to another person
(including one or more of its Affiliated Companies), or does not communicate
information regarding such corporate opportunity to the Corporation.
          Similarly, in the event that a director or officer of the Corporation
(and/or one or more of its Affiliated Companies), who is also a director or
officer of REI and/or one or more of its Affiliated Companies, acquires
knowledge of a potential transaction or matter which may be a corporate
opportunity for both the Corporation (and/or one or more of its Affiliated
Companies) and REI (and/or one or more of its Affiliated Companies), such
director or officer shall have no duty to communicate or offer such corporate
opportunity to the Corporation and/or its Affiliated Companies and shall not be
liable to the Corporation or its stockholders for breach of any

18



--------------------------------------------------------------------------------



 



fiduciary duty as a director or officer of the Corporation by reason of the fact
that REI pursues or acquires such corporate opportunity for itself or for its
Affiliated Companies, directs such corporate opportunity to another person
(including one or more of its Affiliated Companies), or does not communicate
information regarding such corporate opportunity to the Corporation.
          (d) Certain Definitions. For purposes of this Article EIGHTH, the
following definitions shall apply:
          “Affiliated Company” shall mean in respect of REI, any corporation,
limited liability company, partnership, association, joint-stock company or
business trust which is controlled by REI, controls REI or is under common
control with REI (other than the Corporation and any company that is controlled
by the Corporation), and in respect of the Corporation shall mean any company
controlled by the Corporation.
          “company” shall mean any corporation, limited liability company,
partnership, association, joint-stock company, business trust or other legal
entity.
          “Interested Person” in respect of an agreement or transaction referred
to in this Article EIGHTH shall mean any director, officer or employee of REI or
an Affiliated Company thereof and any person who has a financial interest that
is material to such person in REI or such Affiliated Company or otherwise has a
personal financial interest that is material to such person in such agreement or
transaction; provided, however, that no such financial interest shall be
considered material by reason of a person’s ownership of securities of REI or an
Affiliated Company thereof, if such ownership of securities has been determined
in good faith not to be reasonably likely to influence such individual’s
decision on behalf of the Corporation or an Affiliated Company thereof in
respect of the contract, agreement, arrangement or transaction (or the
amendment, modification or termination thereof) either in the specific instance
by, or pursuant to a policy adopted by, the Board of Directors by the
affirmative vote of a majority of the members (even though less than a quorum)
who are not directors, officers or employees of REI or any Affiliated Company
thereof or a committee of the Board of Directors of the Corporation constituted
solely of members who are not directors, officers or employees of REI or any
Affiliated Company thereof by the affirmative vote of a majority of such
committee.
          The provisions of this Article EIGHTH shall have no further force or
effect at such time as REI and any company controlling, controlled by or under
common control with REI shall first cease to be the owner, in the aggregate, of
stock representing twenty percent (20%) or more of the voting power of all
outstanding shares of capital stock of the Corporation generally entitled to
vote in the election of directors, voting together as a single class; provided,
however, that such termination shall not terminate the effect of such provisions
with respect to (i) any contract, agreement, arrangement or transaction (or the
amendment, modification or termination thereof) between the Corporation or an
Affiliated Company thereof and REI or an Affiliated Company thereof that was
entered into before such time or any transaction entered into in the performance
of any such contract, agreement, arrangement or transaction (or the amendment,
modification or termination thereof), whether entered into before or after such
time, or (ii) any transaction entered into between the Corporation or an
Affiliated Company thereof and REI or an Affiliated Company thereof or the
allocation of any opportunity between them before such time.
          In addition to any other affirmative vote required by applicable law,
this Article EIGHTH may not be amended, modified or repealed except by the
affirmative vote of the holders of not less than sixty six and two-thirds
percent (66 2/3%) of the voting power of all

19



--------------------------------------------------------------------------------



 



outstanding shares of capital stock of the Corporation generally entitled to
vote in the election of directors, voting together as a single class.
          NINTH: The Board of Directors is expressly empowered to adopt, amend
or repeal the Bylaws of the Corporation. Any adoption, amendment or repeal of
the Bylaws of the Corporation by the Board of Directors shall require the
affirmative vote of at least eighty percent (80%) of all directors then in
office at any regular or special meeting of the Board of Directors called for
that purpose. In addition to any other affirmative vote required by applicable
law, this Article NINTH may not be amended, modified or repealed except by the
affirmative vote of the holders of at least eighty percent (80%) of the voting
power of all outstanding shares of capital stock of the Corporation generally
entitled to vote in the election of directors, voting together as a single
class.
          TENTH: Whenever a compromise or arrangement is proposed between the
Corporation and its creditors or any class of them and/or between the
Corporation and its stockholders or any class of them, any court of equitable
jurisdiction within the State of Delaware may, on the application in a summary
way of the Corporation or of any creditor or stockholder thereof or on the
application of any receiver or receivers appointed for the Corporation under the
provisions of Section 291 of the DGCL or on the application of trustees in
dissolution or of any receiver or receivers appointed for the Corporation under
the provisions of Section 279 of the DGCL, order a meeting of the creditors or
class of creditors, and/or the stockholders or a class of stockholders of the
Corporation as the case may be, to be summoned in such manner as the said court
directs. If a majority in number representing three fourths in value of the
creditors or class of creditors, and/or of the stockholders or class of
stockholders of the Corporation, as the case may be, agree to any compromise or
arrangement and to any reorganization of the Corporation as a consequence of
such compromise or arrangement, the said compromise or arrangement and the said
reorganization shall, if sanctioned by the court to which said application has
been made, be binding on all of the creditors or class of creditors, and/or the
stockholders or class of stockholders, of the Corporation, as the case may be,
and also on the Corporation.
          ELEVENTH: The Corporation has elected not to be governed by
Section 203 of the DGCL until the date on which no person (as defined in such
Section) is the beneficial owner (as such term is defined in Rule 13d-3 under
the Securities Exchange Act of 1934) of at least a majority of the Corporation’s
outstanding voting stock (as defined in such Section). From such date forward,
the Corporation shall be governed by Section 203 of the DGCL, and will continue
to be governed by such Section even if after such date a person becomes the
beneficial owner of a majority (or more) of the Corporation’s outstanding voting
stock.

20



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Corporation has caused the Restated
Certificate of Incorporation to be signed and attested by its duly authorized
officers, this 27th day of April, 2001.

            RELIANT RESOURCES, INC.
      By:           Name:           Title:        

21



--------------------------------------------------------------------------------



 



Schedule 5.1(B)
Bylaws
Amended and Restated Bylaws
of
Reliant Resources, Inc.
Adopted and Amended by Resolution of the Board of Directors on
April 27, 2001
ARTICLE I
CAPITAL STOCK
     Section 1. Share Ownership. Shares for the capital stock of the Company
shall be certificated; provided, however, that the Board of Directors of the
Company may provide by resolution or resolutions that some or all of any or all
classes or series of the Company’s stock may be uncertificated shares. Owners of
shares of the capital stock of the Company shall be recorded in the share
transfer records of the Company and ownership of such shares shall be evidenced
by a certificate or book entry notation in the share transfer records of the
Company. Any certificates representing such shares shall be signed by the
Chairman of the Board, if there is one, the President or a Vice President and by
the Treasurer, an Assistant Treasurer, the Corporate Secretary or an Assistant
Corporate Secretary and shall be sealed with the seal of the Company, which
signatures and seal may be facsimiles. In case any officer who has signed or
whose facsimile signature has been placed upon such certificate shall have
ceased to be such officer before such certificate is issued, it may be issued by
the Company with the same effect as if such person were such officer at the date
of its issuance.
     Section 2. Stockholders of Record. The Board of Directors of the Company
may appoint one or more transfer agents or registrars of any class of stock or
other security of the Company. The Company may be its own transfer agent if so
appointed by the Board of Directors. The Company shall be entitled to treat the
holder of record of any shares of the Company as the owner thereof for all
purposes, and shall not be bound to recognize any equitable or other claim to,
or interest in, such shares or any rights deriving from such shares, on the part
of any other person, including (but without limitation) a purchaser, assignee or
transferee, unless and until such other person becomes the holder of record of
such shares, whether or not the Company shall have either actual or constructive
notice of the interest of such other person.
     Section 3. Transfer of Shares. The shares of the capital stock of the
Company shall be transferable in the share transfer records of the Company by
the holder of record thereof, or his duly authorized attorney or legal
representative. All certificates representing shares surrendered for transfer,
properly endorsed, shall be canceled and new certificates for a like number of
shares shall be issued therefor. In the case of lost, stolen, destroyed or
mutilated certificates representing shares for which the Company has been
requested to issue new certificates, new certificates or other evidence of such
new shares may be issued upon such conditions as may be

 



--------------------------------------------------------------------------------



 



required by the Board of Directors or the Corporate Secretary or an Assistant
Corporate Secretary for the protection of the Company and any transfer agent or
registrar. Uncertificated shares shall be transferred in the share transfer
records of the Company upon the written instruction originated by the
appropriate person to transfer the shares.
     Section 4. Stockholders of Record and Fixing of Record Date. For the
purpose of determining stockholders entitled to notice of or to vote at any
meeting of stockholders or any adjournment thereof, or entitled to receive a
distribution by the Company (other than a distribution involving a purchase or
redemption by the Company of any of its own shares) or a share dividend, or in
order to make a determination of stockholders for any other proper purpose, the
Board of Directors may provide that the share transfer records shall be closed
for a stated period of not more than sixty days, and in the case of a meeting of
stockholders not less than ten days, immediately preceding the meeting, or it
may fix in advance a record date for any such determination of stockholders,
such date to be not more than sixty days, and in the case of a meeting of
stockholders not less than ten days, prior to the date on which the particular
action requiring such determination of stockholders is to be taken. If the share
transfer records are not closed and no record date is fixed for the
determination of stockholders entitled to notice of or to vote at a meeting of
stockholders, or stockholders entitled to receive a distribution (other than a
distribution involving a purchase or redemption by the Company of any of its own
shares) or a share dividend, the day next preceding the date on which notice of
the meeting is mailed or the date on which the resolution of the Board of
Directors declaring such distribution or share dividend is adopted, as the case
may be, shall be the record date for such determination of stockholders. When a
determination of stockholders entitled to vote at any meeting of stockholders
has been made as herein provided, such determination shall apply to any
adjournment thereof except where the determination has been made through the
closing of the share transfer records and the stated period of closing has
expired.
ARTICLE II
MEETINGS OF STOCKHOLDERS
     Section 1. Place of Meetings. All meetings of stockholders shall be held at
the principal office of the Company, in the City of Houston, Texas, or at such
other place within or without the State of Delaware as may be designated by the
Board of Directors or officer calling the meeting.
     Section 2. Annual Meeting. The annual meeting of the stockholders shall be
held on such date and at such time as shall be designated from time to time by
the Board of Directors or as may otherwise be stated in the notice of the
meeting. Failure to designate a time for the annual meeting or to hold the
annual meeting at the designated time shall not work a dissolution of the
Company.
     Section 3. Special Meetings. Special meetings of the stockholders may be
called by the Chairman of the Board, if there is one, the Chief Executive
Officer, if there is one, the President, or a majority of the Board of Directors
and may not be called by holders of shares of the Company’s common stock. Unless
otherwise provided by the General Corporation Law of the State of Delaware (the
“DGCL”), by the Restated Certificate of Incorporation of the Company or

Page 2 of 22



--------------------------------------------------------------------------------



 



by any provisions established pursuant thereof with respect to the rights of
holders of one or more outstanding series of the Company’s preferred stock,
effective upon and commencing as of the date on which REI (as hereinafter
defined) shall first cease to own, either directly or indirectly, at least a
majority of the then issued outstanding shares of the Company’s common stock
(such date hereinafter referred to as the “Trigger Date”), special meetings of
the stockholders of the Company may be called at any time only by the Chairman
of the Board, if there is one, the President and Chief Executive Officer of the
Company, or by the Board of Directors pursuant to a resolution approved by the
affirmative vote of at least a majority of the members of the Board of
Directors, and no such special meeting may be called by any other person or
persons. As used in these Bylaws, “REI” shall mean Reliant Energy, Incorporated,
a Texas corporation (“Reliant Energy”), any successor to Reliant Energy by means
of reorganization, merger, consolidation, conveyance or transfer or any ultimate
parent company of Reliant Energy.
     Section 4. Notice of Meeting. Written or printed notice of all meetings
stating the place, day and hour of the meeting and, in case of a special
meeting, the purpose or purposes for which the meeting is called, shall be
delivered not less than ten nor more than sixty days before the date of the
meeting, either personally or by mail, by or at the direction of the Chairman of
the Board, if there is one, the Chief Executive Officer, if there is one, the
President, the Corporate Secretary or the officer or person calling the meeting
to each stockholder of record entitled to vote at such meetings. If mailed, such
notice shall be deemed to be delivered when deposited in the United States mail,
postage prepaid, addressed to the stockholder at his address as it appears on
the share transfer records of the Company, with postage thereon prepaid.
     Any notice required to be given to any stockholder, under any provision of
the DGCL, the Restated Certificate of Incorporation of the Company or these
Bylaws, need not be given to a stockholder if notice of two consecutive annual
meetings and all notices of meetings held during the period between those annual
meetings, if any, or all (but in no event less than two) payments (if sent by
first class mail) of dividends or interest on securities during a 12-month
period have been mailed to that person, addressed at his address as shown on the
share transfer records of the Company, and have been returned undeliverable. Any
action or meeting taken or held without notice to such person shall have the
same force and effect as if the notice had been duly given. If such a person
delivers to the Company a written notice setting forth his then current address,
the requirement that notice be given to that person shall be reinstated.
     Section 5. Voting List. The officer or agent having charge of the share
transfer records for shares of the Company shall make, at least ten days before
each meeting of stockholders, a complete list of the stockholders entitled to
vote at such meeting or any adjournment thereof, arranged in alphabetical order,
with the address of and the number of shares held by each, which list, for a
period of ten days prior to such meeting, shall be kept on file at the principal
place of business of the Company and shall be subject to inspection by any
stockholder at any time during usual business hours. Such list shall also be
produced and kept open at the time and place of the meeting and shall be subject
to the inspection of any stockholder during the whole time of the meeting. The
original share transfer records shall be prima facie evidence as to who are the
stockholders entitled to examine such list or to vote at any meeting of
stockholders. Failure to comply with any requirements of this Section 5 shall
not affect the validity of any action taken at such meeting.

Page 3 of 22



--------------------------------------------------------------------------------



 



     Section 6. Voting; Proxies. Except as otherwise provided in the Restated
Certificate of Incorporation of the Company or as otherwise provided under the
DGCL, each holder of shares of capital stock of the Company entitled to vote
shall be entitled to one vote for each share standing in his name on the records
of the Company, either in person or by proxy executed in writing by him or by
his duly authorized attorney-in-fact. A proxy shall be revocable unless
expressly provided therein to be irrevocable and the proxy is coupled with an
interest sufficient in law to support an irrevocable power. At each election of
directors, every holder of shares of the Company entitled to vote shall have the
right to vote, in person or by proxy, the number of shares owned by him for as
many persons as there are directors to be elected, and for whose election he has
a right to vote, but in no event shall he be permitted to cumulate his votes for
one or more directors.
     Section 7. Quorum and Vote of Stockholders. Except as otherwise provided by
law, the Restated Certificate of Incorporation of the Company or these Bylaws,
the holders of a majority of shares entitled to vote, represented in person or
by proxy, shall constitute a quorum at a meeting of stockholders, but, if a
quorum is not represented, a majority in interest of those represented may
adjourn the meeting from time to time. Directors shall be elected by a plurality
of the votes cast by the holders of shares entitled to vote in the election of
directors at a meeting of stockholders at which a quorum is present. With
respect to each matter other than the election of directors as to which no other
voting requirement is specified by law, the Restated Certificate of
Incorporation of the Company or in this Section 7, the affirmative vote of the
holders of a majority of the shares entitled to vote on that matter and
represented in person or by proxy at a meeting at which a quorum is present
shall be the act of the stockholders. With respect to a matter submitted to a
vote of the stockholders as to which a stockholder approval requirement is
applicable under the stockholder approval policy of the New York Stock Exchange,
Rule 16b-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), or any provision of the Internal Revenue Code, in each case for which no
higher voting requirement is specified by law, the Restated Certificate of
Incorporation of the Company or these Bylaws, the affirmative vote of the
holders of a majority of the shares entitled to vote on, and voted for or
against, that matter at a meeting at which a quorum is present shall be the act
of the stockholders, provided that approval of such matter shall also be
conditioned on any more restrictive requirement of such stockholder approval
policy, Rule 16b-3 or Internal Revenue Code provision, as applicable, being
satisfied. With respect to the approval of independent public accountants (if
submitted for a vote of the stockholders), the affirmative vote of the holders
of a majority of the shares entitled to vote on, and voted for or against, that
matter at a meeting of stockholders at which a quorum is present shall be the
act of the stockholders.
     Section 8. Presiding Officer and Conduct of Meetings. The Chairman of the
Board, if there is one, or in his absence, the Chief Executive Officer, if there
is one, or in his absence, the President shall preside at all meetings of the
stockholders or, if such officers are not present at a meeting, by such other
person as the Board of Directors shall designate or if no such person is
designated by the Board of Directors, the most senior officer of the Company
present at the meeting. The Corporate Secretary of the Company, if present,
shall act as secretary of each meeting of stockholders; if he is not present at
a meeting, then such person as may be designated by the presiding officer shall
act as secretary of the meeting. Meetings of stockholders shall follow
reasonable and fair procedure. Subject to the foregoing, the conduct of any
meeting of stockholders and the determination of procedure and rules shall be
within the absolute discretion

Page 4 of 22



--------------------------------------------------------------------------------



 



of the officer presiding at such meeting (the “Chairman of the Meeting”), and
there shall be no appeal from any ruling of the Chairman of the Meeting with
respect to procedure or rules. Accordingly, in any meeting of stockholders or
part thereof, the Chairman of the Meeting shall have the sole power to determine
appropriate rules or to dispense with theretofore prevailing rules. Without
limiting the foregoing, the following rules shall apply:
     (a) If disorder should arise which prevents continuation of the legitimate
business of meeting, the Chairman of the Meeting may announce the adjournment of
the meeting; and upon so doing, the meeting shall be immediately adjourned.
     (b) The Chairman of the Meeting may ask or require that anyone not a bona
fide stockholder or proxy leave the meeting.
     (c) A resolution or motion proposed by a stockholder shall only be
considered for vote of the stockholders if it meets the criteria of Article II,
Section 9 (Proper Business—Annual Meeting of Stockholders) or Article II,
Section 10 (Proper Business—Special Meeting of Stockholders), as the case may
be. The Chairman of the Meeting may propose any resolution or motion for vote of
the stockholders.
     (d) The order of business at all meetings of stockholders shall be
determined by the Chairman of the Meeting.
     (e) The Chairman of the Meeting may impose any reasonable limits with
respect to participation in the meeting by stockholders, including, but not
limited to, limits on the amount of time taken up by the remarks or questions of
any stockholder, limits on the number of questions per stockholder and limits as
to the subject matter and timing of questions and remarks by stockholders.
     (f) Before any meeting of stockholders, the Board of Directors (i) shall
appoint three persons other than nominees for office to act as inspectors of
election at the meeting or its adjournment and (ii) may designate one or more
alternate inspectors to replace any inspector who fails to act. If no inspector
or alternate is able to act at a meeting of stockholders, the Chairman of the
Meeting shall appoint one or more, up to a maximum of three, inspectors of
election to act at the meeting of the stockholders.
     The duties of the inspectors shall be to:
     (i) determine the number of shares outstanding and the voting power of each
such share, the shares represented at the meeting, the existence of a quorum,
and the authenticity, validity and effect of proxies and ballots;
     (ii) receive votes or ballots;
     (iii) hear and determine all challenges and questions in any way arising in
connection with the vote and retain for a reasonable period a record of the
disposition of any challenges made to any determination by the inspectors;
     (iv) count and tabulate all votes and ballots;

Page 5 of 22



--------------------------------------------------------------------------------



 



     (v) report and certify to the Board of Directors the results based on the
information assembled by the inspectors; and
     (vi) do any other acts that may be proper to conduct the election or vote
with fairness to all stockholders.
     (g) Each inspector of election, before entering upon the discharge of the
duties of inspector, shall take and sign an oath faithfully to execute the
duties of inspector with strict impartiality and according to the best of such
inspector’s ability.
     (h) In determining the validity and counting of proxies and ballots, the
inspectors of election shall be limited to an examination of the items
specifically allowed by Section 231(d) of the DGCL.
     All determinations of the Chairman of the Meeting shall be conclusive
unless a matter is determined otherwise upon motion duly adopted by the
affirmative vote of the holders of at least 80% of the voting power of the
shares of capital stock of the Company entitled to vote in the election of
directors held by stockholders present in person or represented by proxy at such
meeting.
     Section 9. Proper Business—Annual Meeting of Stockholders. At any annual
meeting of stockholders, only such business shall be conducted as shall be a
proper subject for the meeting and shall have been properly brought before the
meeting. To be properly brought before an annual meeting of stockholders,
business (other than business relating to any nomination of directors, which is
governed by Article III, Section 4 of these Bylaws) must (a) be specified in the
notice of such meeting (or any supplement thereto) given by or at the direction
of the Board of Directors (or any duly authorized committee thereof),
(b) otherwise be properly brought before the meeting by or at the direction of
the Chairman of the Meeting or the Board of Directors (or any duly authorized
committee thereof) or (c) otherwise (i) be properly requested to be brought
before the meeting by a stockholder of record entitled to vote in the election
of directors generally, in compliance with the provisions of this Section 9 and
(ii) constitute a proper subject to be brought before such meeting. For business
to be properly brought before an annual meeting of stockholders, any stockholder
who intends to bring any matter (other than a matter relating to any nomination
of directors, which is governed by Article III, Section 4 of these Bylaws)
before an annual meeting of stockholders and is entitled to vote on such matter
must deliver written notice of such stockholder’s intent to bring such matter
before the annual meeting of stockholders, either by personal delivery or by
United States mail, postage prepaid, to the Corporate Secretary of the Company.
Such notice must be received by the Corporate Secretary not less than ninety
days nor more than 180 days prior to the date on which the immediately preceding
year’s annual meeting of stockholders was held. In no event shall the public
disclosure of an adjournment of an annual meeting of stockholders commence a new
time period for the giving of a stockholder’s notice as described above.
     To be in proper written form, a stockholder’s notice to the Corporate
Secretary shall set forth as to each matter the stockholder proposes to bring
before the annual meeting of stockholders (a) a brief description of the
business desired to be brought before the meeting and the reasons for conducting
such business at the meeting, (b) the name and address, as they appear

Page 6 of 22



--------------------------------------------------------------------------------



 



on the Company’s books and records, of the stockholder proposing such business,
(c) evidence, reasonably satisfactory to the Corporate Secretary of the Company,
of such stockholder’s status as such and of the number of shares of each class
of capital stock of the Company of which such stockholder is the beneficial
owner, (d) a description of all arrangements or understandings between such
stockholder and any other person or persons (including their names and the
number of shares beneficially owned by them) in connection with the proposal of
such business by such stockholder and any material interest of such stockholder
in such business and (e) a representation that such stockholder intends to
appear in person or by proxy at the annual meeting to bring such business before
the meeting. No business shall be conducted at an annual meeting of stockholders
except in accordance with the procedures set forth in this Section 9. Beneficial
ownership shall be determined in accordance with Rule 13d-3 under the Exchange
Act. When used in these Bylaws, “person” has the meaning ascribed to such term
in Section 2(a)(2) of the Securities Act of 1933, as amended, as the context may
require.
     Within thirty days after such stockholder shall have submitted the
aforesaid items, the Corporate Secretary or the Board of Directors of the
Company shall determine whether the proposed business has been properly
requested to be brought before the annual meeting of stockholders and shall
notify such stockholder in writing of its determination. If such stockholder
fails to submit a required item in the form or within the time indicated, or if
the Corporate Secretary or the Board of Directors of the Company determines that
the proposed business otherwise has not been properly requested, then such
proposal by such stockholder shall not be voted upon by the stockholders of the
Company at such annual meeting of stockholders. The Chairman of the Meeting
shall, if the facts warrant, determine and declare to the meeting that a
proposal made by a stockholder of the Company pursuant to this Section 9 was not
made in accordance with the procedures prescribed by these Bylaws, and if he
should so determine, he shall so declare to the meeting and the defective
proposal shall be disregarded.
     Nothing in this Section 9 shall be interpreted or construed to require the
inclusion of information about any such proposal in any proxy statement
distributed by, at the direction of, or on behalf of the Board of Directors of
the Company.
     Section 10. Proper Business—Special Meeting of Stockholders. At any special
meeting of stockholders, only such business shall be conducted as shall have
been stated in the notice of such meeting or shall otherwise have been properly
brought before the meeting by or at the direction of the Chairman of the Meeting
or the Board of Directors (or any duly authorized committee thereof).
     Section 11. Action by Written Consent. Effective upon and commencing as of
the Trigger Date, no action required to be taken or that may be taken at any
annual or special meeting of the stockholders of the Company may be taken
without a meeting, and the power of the stockholders of the Company to consent
in writing to the taking of any action by written consent without a meeting is
specifically denied.

Page 7 of 22



--------------------------------------------------------------------------------



 



ARTICLE III
DIRECTORS
     Section 1. General. The business and affairs of the Company shall be
managed by or under the direction of the Board of Directors. In addition to the
authority and powers conferred on the Board of Directors by the DGCL or by the
Restated Certificate of Incorporation of the Company, the Board of Directors is
authorized and empowered to exercise all such powers and do all such acts and
things as may be exercised or done by the Company, subject to the provisions of
the DGCL, the Restated Certificate of Incorporation of the Company and these
Bylaws; provided, however, that no Bylaws hereafter adopted, or any amendments
thereto, shall invalidate any prior act of the Board of Directors that would
have been valid if such Bylaws or amendment had not been adopted.
     Section 2. Classification of Board of Directors; Qualifications. Each
director elected by the holders of Preferred Stock pursuant to Division A of
Article FOURTH of the Restated Certificate of Incorporation of the Company (or
elected by such directors to fill a vacancy) shall serve for a term ending upon
the earlier of the election of his successor or the termination at any time of a
right of the holders of Preferred Stock to elect members of the Board of
Directors.
     The number of directors which shall constitute the whole Board of Directors
shall be fixed in the manner provided in the Restated Certificate of
Incorporation of the Company. As provided in Article FIFTH of the Restated
Certificate of Incorporation of the Company, effective upon and commencing as of
the Trigger Date, the directors, other than those who may be elected by the
holders of any series of Preferred Stock, shall be divided into three classes:
Class I, Class II and Class III.
     At each annual election on or after the Trigger Date, the directors chosen
to succeed those whose terms then expire shall be of the same class as the
directors they succeed, unless, by reason of any intervening changes in the
authorized number of directors, the Board of Directors shall designate one or
more directorships whose term then expires as directorships of another class in
order more nearly to achieve equality of number of directors among the classes.
     Notwithstanding the provision in Article FIFTH of the Restated Certificate
of Incorporation of the Company that, commencing as of the Trigger Date, the
three classes of directors shall be as nearly equal in number of directors as
possible, in the event of any change in the authorized number of directors, each
director then continuing to serve as such shall nevertheless continue as a
director of the class of which he or she is a member until the expiration of his
or her current term, or his or her prior death, resignation, disqualification or
removal. No decrease in the number of directors constituting the Board of
Directors shall shorten the term of any incumbent director.
     No person shall be eligible to serve as a director of the Company
subsequent to the annual meeting of stockholders occurring on or after the first
day of the month immediately following the month of such person’s seventieth
birthday. Any vacancy on the Board of Directors resulting from any director
being rendered ineligible to serve as a director of the Company by the
immediately preceding sentence shall be filled by a majority of the remaining

Page 8 of 22



--------------------------------------------------------------------------------



 



directors then in office, even though less than a quorum of the Board of
Directors. Any director chosen to succeed a director who is so rendered
ineligible to serve as a director of the Company shall be of the same class as
the director he or she succeeds.
     No person shall continue to serve as a member of the Board of Directors if
the director ceases for any reason to hold the principal employment or position
he or she held at the time first elected to the Board of Directors and does not
secure a comparable employment or position, as determined in the sole judgment
of the Board of Directors, within one year thereof.
     No person who is also an employee of the Company or one of its corporate
affiliates shall continue to serve as a member of the Board of Directors after
his or her retirement, termination or downward change in status in the Company,
as determined in the sole judgment of the Board of Directors.
     The Board of Directors may waive any qualification set forth above in this
Section 2 if it determines that the director has special skill, experience or
distinction having value to the Company that is not readily available or
transferable. Any such waiver shall be made by a majority of the Board of
Directors, excluding the director whose disqualification is being waived.
     Any vacancies on the Board of Directors resulting from the disqualification
of a director by virtue of the above qualifications may be filled as provided in
Section 3 of this Article III.
     The above qualifications and limitations notwithstanding, each director
shall serve until his successor shall have been duly elected and qualified,
unless he or she shall resign, become disqualified, disabled or shall otherwise
be removed.
     Section 3. Newly Created Directorships and Vacancies. Newly created
directorships resulting from any increase in the number of directors and any
vacancies on the Board of Directors resulting from death, resignation, removal,
disqualification or other cause shall be filled by the affirmative vote of a
majority of the remaining directors then in office, even though less than a
quorum of the Board of Directors. Any director elected in accordance with the
preceding sentence shall hold office for the remainder of the full term of the
class of directors in which the new directorship was created or the vacancy
occurred and until that director’s successor shall have been elected and
qualified or until his earlier death, resignation or removal.
     Notwithstanding the foregoing paragraph of this Section 3, whenever holders
of outstanding shares of Preferred Stock are entitled to elect members of the
Board of Directors pursuant to the provisions of Division A of Article FOURTH of
the Restated Certificate of Incorporation of the Company, any vacancy or
vacancies resulting by reason of the death, resignation, disqualification or
removal of any director or directors or any increase in the number of directors
shall be filled in accordance with the provisions of such division.
     Section 4. Nomination of Directors. Nominations for the election of
directors may be made by the Board of Directors or by any stockholder (each, a
“Nominator”) entitled to vote in the election of directors. Such nominations,
other than those made by the Board of Directors, shall be made in writing
pursuant to timely notice delivered to or mailed and received by the Corporate
Secretary of the Company as set forth in this Section 4. To be timely in
connection

Page 9 of 22



--------------------------------------------------------------------------------



 



with an annual meeting of stockholders, a Nominator’s notice, setting forth the
name and address of the person to be nominated, shall be delivered to or mailed
and received at the principal executive offices of the Company not less than
ninety days nor more than 180 days prior to the date on which the immediately
preceding year’s annual meeting of stockholders was held. To be timely in
connection with any election of a director at a special meeting of the
stockholders, a Nominator’s notice, setting forth the name of the person to be
nominated, shall be delivered to or mailed and received at the principal
executive offices of the Company not less than forty days nor more than sixty
days prior to the date of such meeting; provided, however, that in the event
that less than forty-seven days’ notice or prior public disclosure of the date
of the special meeting of the stockholders is given or made to the stockholders,
the Nominator’s notice to be timely must be so received not later than the close
of business on the seventh day following the day on which such notice of date of
the meeting was mailed or such public disclosure was made. At such time, the
Nominator shall also submit written evidence, reasonably satisfactory to the
Corporate Secretary of the Company, that the Nominator is a stockholder of the
Company and shall identify in writing (a) the name and address of the Nominator,
(b) the number of shares of each class of capital stock of the Company owned
beneficially by the Nominator, (c) the name and address of each of the persons
with whom the Nominator is acting in concert, (d) the number of shares of
capital stock beneficially owned by each such person with whom the Nominator is
acting in concert and (e) a description of all arrangements or understandings
between the Nominator and each nominee and any other persons with whom the
Nominator is acting in concert pursuant to which the nomination or nominations
are to be made. At such time, the Nominator shall also submit in writing (i) the
information with respect to each such proposed nominee that would be required to
be provided in a proxy statement prepared in accordance with Regulation 14A
under the Exchange Act and (ii) a notarized affidavit executed by each such
proposed nominee to the effect that, if elected as a member of the Board of
Directors, he will serve and that he is eligible for election as a member of the
Board of Directors. Within thirty days (or such shorter time period that may
exist prior to the date of the meeting) after the Nominator has submitted the
aforesaid items to the Corporate Secretary of the Company, the Corporate
Secretary of the Company shall determine whether the evidence of the Nominator’s
status as a stockholder submitted by the Nominator is reasonably satisfactory
and shall notify the Nominator in writing of his determination. The failure of
the Corporate Secretary of the Company to find such evidence reasonably
satisfactory, or the failure of the Nominator to submit the requisite
information in the form or within the time indicated, shall make the person to
be nominated ineligible for nomination at the meeting at which such person is
proposed to be nominated. The Chairman of the Meeting shall, if the facts
warrant, determine and declare to the meeting that a nomination was not made in
accordance with the procedures prescribed by these Bylaws, and if he should so
determine, he shall so declare to the meeting and the defective nomination shall
be disregarded. Beneficial ownership shall be determined in accordance with
Rule 13d-3 under the Exchange Act.
     Section 5. Place of Meetings and Meetings by Telephone. Meetings of the
Board of Directors may be held either within or without the State of Delaware,
at whatever place is specified by the officer calling the meeting. Meetings of
the Board of Directors may also be held by means of conference telephone or
other communications equipment by means of which all persons participating in
the meeting can hear each other. Participation in such a meeting by means of
conference telephone or other communications equipment shall constitute presence
in person at such meeting, except where a director participates in a meeting for
the express purpose

Page 10 of 22



--------------------------------------------------------------------------------



 



of objecting to the transaction of any business on the ground that the meeting
is not lawfully called or convened. In the absence of specific designation by
the officer calling the meeting, the meetings shall be held at the principal
office of the Company.
     Section 6. Regular Meetings. The Board of Directors shall meet each year
immediately following the annual meeting of the stockholders for the transaction
of such business as may properly be brought before the meeting. The Board of
Directors shall also meet regularly at such other times as shall be designated
by the Board of Directors. No notice of any kind to either existing or newly
elected members of the Board of Directors for such annual or regular meetings
shall be necessary.
     Section 7. Special Meetings. Special meetings of the Board of Directors may
be held at any time upon the call of the Chairman of the Board, if there is one,
the Chief Executive Officer, if there is one, the President or the Corporate
Secretary of the Company or a majority of the directors then in office. Notice
shall be sent by mail, facsimile or telegram to the last known address of the
director at least two days before the meeting, or oral notice may be substituted
for such written notice if received not later than the day preceding such
meeting. Notice of the time, place and purpose of such meeting may be waived in
writing before or after such meeting, and shall be equivalent to the giving of
notice. Attendance of a director at such meeting shall also constitute a waiver
of notice thereof, except where he attends for the express purpose of objecting
to the transaction of any business on the ground that the meeting is not
lawfully called or convened. Except as otherwise provided by these Bylaws,
neither the business to be transacted at, nor the purpose of, any regular or
special meeting of the Board of Directors need be specified in the notice or
waiver of notice of such meeting.
     Section 8. Quorum and Voting. Except as otherwise provided by law, a
majority of the number of directors fixed in the manner provided in the Restated
Certificate of Incorporation of the Company shall constitute a quorum for the
transaction of business. Except as otherwise provided by law, the Restated
Certificate of Incorporation of the Company or these Bylaws, the affirmative
vote of a majority of the directors present at any meeting at which there is a
quorum shall be the act of the Board of Directors. Any regular or special
directors’ meeting may be adjourned from time to time by those present, whether
a quorum is present or not.
     Section 9. Compensation. Directors shall receive such compensation for
their services as shall be determined by the Board of Directors.
     Section 10. Removal. Effective upon and commencing as of the Trigger Date,
no director of the Company may be removed from office as a director by vote or
other action of the stockholders or otherwise except for cause, and then only by
the affirmative vote of the holders of at least a majority of the voting power
of all outstanding shares of capital stock of the Company generally entitled to
vote in the election of directors, voting together as a single class.
     Except as applicable law otherwise provides, cause for the removal of a
director shall be deemed to exist only if the director whose removal is
proposed: (i) has been convicted, or has been granted immunity to testify in any
proceeding in which another has been convicted, of a felony by a court of
competent jurisdiction and that conviction is no longer subject to direct
appeal; (ii) has been found to have been negligent or guilty of misconduct in
the performance of

Page 11 of 22



--------------------------------------------------------------------------------



 



his duties to the Company in any matter of substantial importance to the Company
by (A) the affirmative vote of at least 80% of the directors then in office at
any meeting of the Board of Directors called for that purpose or (B) a court of
competent jurisdiction; or (iii) has been adjudicated by a court of competent
jurisdiction to be mentally incompetent, which mental incompetency directly
affects his ability to serve as a director of the Company.
     Notwithstanding the foregoing, whenever holders of outstanding shares of
one or more series of Preferred Stock are entitled to elect members of the Board
of Directors pursuant to the provisions applicable in the case of arrearages in
the payment of dividends or other defaults contained in the Restated Certificate
of Incorporation of the Company or the Board of Directors’ resolution providing
for the establishment of any series of Preferred Stock, any such director of the
Company so elected may be removed in accordance with the provisions of the
Restated Certificate of Incorporation of the Company or that Board of Directors’
resolution.
     No proposal by a stockholder to remove a director of the Company,
regardless of whether such director was elected by holders of outstanding shares
of any series of Preferred Stock (or elected by such directors to fill a
vacancy), shall be voted upon at an annual meeting of the stockholders unless
such stockholder shall have delivered or mailed in a timely manner (as set forth
in this Section 10) and in writing to the Corporate Secretary of the Company
(a) notice of such proposal, (b) a statement of the grounds, if any, on which
such director is proposed to be removed, (c) evidence, reasonably satisfactory
to the Corporate Secretary of the Company, of such stockholder’s status as such
and of the number of shares of each class of the capital stock of the Company
beneficially owned by such stockholder, (d) a list of the names and addresses of
other beneficial owners of shares of the capital stock of the Company, if any,
with whom such stockholder is acting in concert, and of the number of shares of
each class of the capital stock of the Company beneficially owned by each such
beneficial owner and (e) an opinion of counsel, which counsel and the form and
substance of which opinion shall be reasonably satisfactory to the Board of
Directors of the Company (excluding the director proposed to be removed), to the
effect that, if adopted at a duly called special or annual meeting of the
stockholders of the Company by the required vote as set forth in the first
paragraph of this Section 10, such removal would not be in conflict with the
laws of the State of Delaware, the Restated Certificate of Incorporation of the
Company or these Bylaws. To be timely in connection with an annual meeting of
stockholders, a stockholder’s notice and other aforesaid items shall be
delivered to or mailed and received at the principal executive offices of the
Company not less than ninety nor more than 180 days prior to the date on which
the immediately preceding year’s annual meeting of stockholders was held. Within
thirty days (or such shorter period that may exist prior to the date of the
meeting) after such stockholder shall have delivered the aforesaid items to the
Corporate Secretary of the Company, the Corporate Secretary and the Board of
Directors of the Company shall respectively determine whether the items to be
ruled upon by them are reasonably satisfactory and shall notify such stockholder
in writing of their respective determinations. If such stockholder fails to
submit a required item in the form or within the time indicated, or if the
Corporate Secretary or the Board of Directors of the Company determines that the
items to be ruled upon by them are not reasonably satisfactory, then such
proposal by such stockholder may not be voted upon by the stockholders of the
Company at such annual meeting of the stockholders. The Chairman of the Meeting
shall, if the facts warrant, determine and declare to the meeting that a
proposal to remove a director of the Company was not made in accordance with the
procedures prescribed by these Bylaws, and if he should so determine, he

Page 12 of 22



--------------------------------------------------------------------------------



 



shall so declare to the meeting and the defective proposal shall be disregarded.
Beneficial ownership shall be determined as specified in accordance with
Rule 13d-3 under the Exchange Act.
     No proposal by a stockholder to remove a director of the Company,
regardless of whether such director was elected by holders of outstanding shares
of any series of Preferred Stock (or elected by such directors to fill a
vacancy), shall be voted upon at a special meeting of the stockholders.
     Section 11. Executive and Other Committees. The Board of Directors, by
resolution or resolutions adopted by a majority of the full Board of Directors,
may designate one or more members of the Board of Directors to constitute an
Executive Committee, and one or more other committees, which shall in each case
be comprised of such number of directors as the Board of Directors may determine
from time to time. Subject to such restrictions as may be contained in the
Company’s Restated Certificate of Incorporation or that may be imposed by the
DGCL, any such committee shall have and may exercise such powers and authority
of the Board of Directors in the management of the business and affairs of the
Company as the Board of Directors may determine by resolution and specify in the
respective resolutions appointing them, and may authorize the seal of the
Company to be affixed to all papers which may require it; but no such committee
shall have the power or authority in reference to the following matters:
(a) approving or adopting, or recommending to the stockholders of the Company,
any action or matter expressly required by the DGCL to be submitted to the
stockholders for approval or (b) adopting, amending or repealing any Bylaw of
the Company. Each duly authorized action taken with respect to a given matter by
any such duly appointed committee of the Board of Directors shall have the same
force and effect as the action of the full Board of Directors and shall
constitute for all purposes the action of the full Board of Directors with
respect to such matter.
     The Board of Directors shall have the power at any time to change the
membership of any such committee and to fill vacancies in it. A majority of the
members of any such committee shall constitute a quorum. The Board of Directors
shall name a chairman at the time it designates members to a committee. Each
such committee shall appoint such subcommittees and assistants as it may deem
necessary. Except as otherwise provided by the Board of Directors, meetings of
any committee shall be conducted in accordance with the provisions of Sections 5
and 7 of this Article III as the same shall from time to time be amended. Any
member of any such committee elected or appointed by the Board of Directors may
be removed by the Board of Directors whenever in its judgment the best interests
of the Company will be served thereby, but such removal shall be without
prejudice to the contract rights, if any, of the person so removed. Election or
appointment of a member of a committee shall not of itself create contract
rights.
ARTICLE IV
OFFICERS
     Section 1. Officers. The officers of the Company shall consist of a
President and a Corporate Secretary and such other officers and agents as the
Board of Directors may from time to time elect or appoint. The Board of
Directors may delegate to the Chairman of the Board, if

Page 13 of 22



--------------------------------------------------------------------------------



 



there is one, and/or the Chief Executive Officer, if there is one, the authority
to appoint additional officers and agents of the Company. Each officer shall
hold office until his successor shall have been duly elected or appointed and
shall qualify or until his death or until he shall resign or shall have been
removed in the manner hereinafter provided. Any two or more offices may be held
by the same person. Except for the Chairman of the Board, if any, no officer
need be a director.
     Section 2. Vacancies; Removal. Whenever any vacancies shall occur in any
office by death, resignation, increase in the number of offices of the Company,
or otherwise, the officer so elected shall hold office until his successor is
chosen and qualified. The Board of Directors may at any time remove any officer
of the Company, whenever in its judgment the best interests of the Company will
be served thereby, but such removal shall be without prejudice to the contract
rights, if any, of the person so removed. Election or appointment of an officer
or agent shall not of itself create contract rights.
     Section 3. Powers and Duties of Officers. The officers of the Company shall
have such powers and duties as generally pertain to their offices as well as
such powers and duties as from time to time shall be conferred by the Board of
Directors. The Corporate Secretary shall have the duty to record the proceedings
of the meetings of the stockholders and directors in a book to be kept for that
purpose.
ARTICLE V
INDEMNIFICATION
     Section 1. General. The Company shall, to the fullest extent permitted by
applicable law in effect on the date of effectiveness of these Bylaws, and to
such greater extent as applicable law may thereafter permit, indemnify and hold
Indemnitee harmless from and against any and all losses, liabilities, claims,
damages and, subject to Article V, Section 2 (Expenses), Expenses (as this and
all other capitalized words used in this Article V not previously defined in
these Bylaws are defined in Article V, Section 16 (Definitions)), whatsoever
arising out of any event or occurrence related to the fact that Indemnitee is or
was a director or officer of the Company or is or was serving in another
Corporate Status.
     Section 2. Expenses. If Indemnitee is, by reason of his Corporate Status, a
party to and is successful, on the merits or otherwise, in any Proceeding, he
shall be indemnified against all Expenses actually and reasonably incurred by
him or on his behalf in connection therewith. If Indemnitee is not wholly
successful in such Proceeding but is successful, on the merits or otherwise, as
to any Matter in such Proceeding, the Company shall indemnify Indemnitee against
all Expenses actually and reasonably incurred by him or on his behalf relating
to such Matter. The termination of any Matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
Matter. To the extent that the Indemnitee is, by reason of his Corporate Status,
a witness in any Proceeding, he shall be indemnified against all Expenses
actually and reasonably incurred by him or on his behalf in connection
therewith.
     Section 3. Advances. In the event of any threatened or pending action, suit
or proceeding in which Indemnitee is a party or is involved and that may give
rise to a right of

Page 14 of 22



--------------------------------------------------------------------------------



 



indemnification under this Article V, following written request to the Company
by Indemnitee, the Company shall promptly pay to Indemnitee amounts to cover
expenses reasonably incurred by Indemnitee in such proceeding in advance of its
final disposition upon the receipt by the Company of (i) a written undertaking
executed by or on behalf of Indemnitee providing that Indemnitee will repay the
advance if it shall ultimately be determined that Indemnitee is not entitled to
be indemnified by the Company as provided in these Bylaws and (ii) satisfactory
evidence as to the amount of such expenses.
     Section 4. Repayment of Advances or Other Expenses. Indemnitee agrees that
Indemnitee shall reimburse the Company all expenses paid by the Company in
defending any civil, criminal, administrative or investigative action, suit or
proceeding against Indemnitee in the event and only to the extent that it shall
be determined pursuant to the provisions of this Article V or by final judgment
or other final adjudication under the provisions of any applicable law that
Indemnitee is not entitled to be indemnified by the Company for such expenses.
     Section 5. Request for Indemnification. To obtain indemnification,
Indemnitee shall submit to the Corporate Secretary of the Company a written
claim or request. Such written claim or request shall contain sufficient
information to reasonably inform the Company about the nature and extent of the
indemnification or advance sought by Indemnitee. The Corporate Secretary of the
Company shall promptly advise the Board of Directors of such request.
     Section 6. Determination of Entitlement; No Change of Control. If there has
been no Change of Control at the time the request for indemnification is
submitted, Indemnitee’s entitlement to indemnification shall be determined in
accordance with Section 145(d) of the DGCL. If entitlement to indemnification is
to be determined by Independent Counsel, the Company shall furnish notice to
Indemnitee within ten days after receipt of the request for indemnification,
specifying the identity and address of Independent Counsel. The Indemnitee may,
within fourteen days after receipt of such written notice of selection, deliver
to the Company a written objection to such selection. Such objection may be
asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of Independent Counsel and the objection shall set forth
with particularity the factual basis for such assertion. If there is an
objection to the selection of Independent Counsel, either the Company or
Indemnitee may petition the Court for a determination that the objection is
without a reasonable basis and/or for the appointment of Independent Counsel
selected by the Court.
     Section 7. Determination of Entitlement; Change of Control. If there has
been a Change of Control at the time the request for indemnification is
submitted, Indemnitee’s entitlement to indemnification shall be determined in a
written opinion by Independent Counsel selected by Indemnitee. Indemnitee shall
give the Company written notice advising of the identity and address of the
Independent Counsel so selected. The Company may, within seven days after
receipt of such written notice of selection, deliver to the Indemnitee a written
objection to such selection. Indemnitee may, within five days after the receipt
of such objection from the Company, submit the name of another Independent
Counsel and the Company may, within seven days after receipt of such written
notice of selection, deliver to the Indemnitee a written objection to such
selection. Any objections referred to in this Section 7 may be asserted only on
the ground that the Independent Counsel so selected does not meet the
requirements of Independent Counsel and such objection shall set forth with
particularity the factual basis for such assertion.

Page 15 of 22



--------------------------------------------------------------------------------



 



Indemnitee may petition the Court for a determination that the Company’s
objection to the first and/or second selection of Independent Counsel is without
a reasonable basis and/or for the appointment as Independent Counsel of a person
selected by the Court.
     Section 8. Procedures of Independent Counsel. If a Change of Control shall
have occurred before the request for indemnification is sent by Indemnitee,
Indemnitee shall be presumed (except as otherwise expressly provided in this
Article V) to be entitled to indemnification upon submission of a request for
indemnification in accordance with Article V, Section 5 (Request for
Indemnification), and thereafter the Company shall have the burden of proof to
overcome the presumption in reaching a determination contrary to the
presumption. The presumption shall be used by Independent Counsel as a basis for
a determination of entitlement to indemnification unless the Company provides
information sufficient to overcome such presumption by clear and convincing
evidence or the investigation, review and analysis of Independent Counsel
convinces him by clear and convincing evidence that the presumption should not
apply.
     Except in the event that the determination of entitlement to
indemnification is to be made by Independent Counsel, if the person or persons
empowered under Article V, Section 6 (Determination of Entitlement; No Change of
Control) or Section 7 (Determination of Entitlement; Change of Control) to
determine entitlement to indemnification shall not have made and furnished to
Indemnitee in writing a determination within sixty days after receipt by the
Company of the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification unless Indemnitee knowingly misrepresented a
material fact in connection with the request for indemnification or such
indemnification is prohibited by applicable law. The termination of any
Proceeding or of any Matter therein, by judgment, order, settlement or
conviction, or upon a plea of nolo contendere or its equivalent, shall not
(except as otherwise expressly provided in this Article V) of itself adversely
affect the right of Indemnitee to indemnification or create a presumption that
Indemnitee did not act in good faith and in a manner that he reasonably believed
to be in or not opposed to the best interests of the Company, or with respect to
any criminal Proceeding, that Indemnitee had reasonable cause to believe that
his conduct was unlawful. A person who acted in good faith and in a manner he
reasonably believed to be in the interest of the participants and beneficiaries
of an employee benefit plan of the Company shall be deemed to have acted in a
manner not opposed to the best interests of the Company.
     For purposes of any determination hereunder, a person shall be deemed to
have acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company, or, with respect to any criminal
action or Proceeding, to have had no reasonable cause to believe his conduct was
unlawful, if his action is based on the records or books of account of the
Company or another enterprise or on information supplied to him by the officers
of the Company or another enterprise in the course of their duties or on the
advice of legal counsel for the Company or another enterprise or on information
or records given or reports made to the Company or another enterprise by an
independent certified public accountant or by an appraiser or other expert
selected with reasonable care by the Company or another enterprise. The term
“another enterprise” as used in this Section shall mean any other company or any
partnership, limited liability company, association, joint venture, trust,
employee benefit plan or other enterprise of which such person is or was serving
at the request of the Company as a

Page 16 of 22



--------------------------------------------------------------------------------



 



director, officer, employee or agent. The provisions of this paragraph shall not
be deemed to be exclusive or to limit in any way the circumstances in which an
Indemnitee may be deemed to have met the applicable standards of conduct for
determining entitlement to rights under this Article V
     Section 9. Independent Counsel Expenses. The Company shall pay any and all
reasonable fees and expenses of Independent Counsel incurred acting pursuant to
this Article V and in any proceeding to which it is a party or witness in
respect of its investigation and written report and shall pay all reasonable
fees and expenses incident to the procedures in which such Independent Counsel
was selected or appointed. No Independent Counsel may serve if a timely
objection has been made to his selection until a court has determined that such
objection is without a reasonable basis.
     Section 10. Adjudication. In the event that (i) a determination is made
pursuant to Article V, Section 6 (Determination of Entitlement; No Change of
Control) or Section 7 (Determination of Entitlement; Change of Control) that
Indemnitee is not entitled to indemnification under this Article V;
(ii) advancement of Expenses is not timely made pursuant to Article V, Section 3
(Advances); (iii) Independent Counsel has not made and delivered a written
opinion determining the request for indemnification (a) within ninety days after
being appointed by the Court, (b) within ninety days after objections to his
selection have been overruled by the Court or (c) within ninety days after the
time for the Company or Indemnitee to object to his selection; or (iv) payment
of indemnification is not made within five days after a determination of
entitlement to indemnification has been made or deemed to have been made
pursuant to Article V, Section 6 (Determination of Entitlement; No Change of
Control), Section 7 (Determination of Entitlement; Change of Control) or
Section 8 (Procedures of Independent Counsel), Indemnitee shall be entitled to
an adjudication in an appropriate court of the State of Delaware, or in any
other court of competent jurisdiction, of his entitlement to such
indemnification or advancement of Expenses. In the event that a determination
shall have been made that Indemnitee is not entitled to indemnification, any
judicial proceeding or arbitration commenced pursuant to this Section 10 shall
be conducted in all respects as a de novo trial on the merits and Indemnitee
shall not be prejudiced by reason of that adverse determination. If a Change of
Control shall have occurred, in any judicial proceeding commenced pursuant to
this Section 10, the Company shall have the burden of proving that Indemnitee is
not entitled to indemnification or advancement of Expenses, as the case may be.
If a determination shall have been made or deemed to have been made that
Indemnitee is entitled to indemnification, the Company shall be bound by such
determination in any judicial proceeding commenced pursuant to this Section 10,
or otherwise, unless Indemnitee knowingly misrepresented a material fact in
connection with the request for indemnification, or such indemnification is
prohibited by law.
     The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 10 that the procedures and presumptions of
this Article V are not valid, binding and enforceable and shall stipulate in any
such proceeding that the Company is bound by all provisions of this Article V.
In the event that Indemnitee, pursuant to this Section 10, seeks a judicial
adjudication to enforce his rights under, or to recover damages for breach of,
this Article V, Indemnitee shall be entitled to recover from the Company, and
shall be indemnified by the Company against, any and all Expenses actually and
reasonably incurred by him in such judicial adjudication, but only if he
prevails therein. If it shall be determined in such judicial

Page 17 of 22



--------------------------------------------------------------------------------



 



adjudication that Indemnitee is entitled to receive part but not all of the
indemnification or advancement of Expenses sought, the Expenses incurred by
Indemnitee in connection with such judicial adjudication or arbitration shall be
appropriately prorated.
     Section 11. Participation by the Company. With respect to any such claim,
action, suit, proceeding or investigation as to which Indemnitee notifies the
Company of the commencement thereof: (a) the Company will be entitled to
participate therein at its own expense; (b) except as otherwise provided below,
to the extent that it may wish, the Company (jointly with any other indemnifying
party similarly notified) will be entitled to assume the defense thereof, with
counsel reasonably satisfactory to Indemnitee. After receipt of notice from the
Company to Indemnitee of the Company’s election so to assume the defense
thereof, the Company will not be liable to Indemnitee under this Article V for
any legal or other expenses subsequently incurred by Indemnitee in connection
with the defense thereof other than reasonable costs of investigation or as
otherwise provided below. Indemnitee shall have the right to employ his own
counsel in such action, suit, proceeding or investigation but the fees and
expenses of such counsel incurred after notice from the Company of its
assumption of the defense thereof shall be at the expense of Indemnitee unless
(i) the employment of counsel by Indemnitee has been authorized by the Company,
(ii) Indemnitee shall have reasonably concluded that there is a conflict of
interest between the Company and Indemnitee in the conduct of the defense of
such action or (iii) the Company shall not in fact have employed counsel to
assume the defense of such action, in each of which cases the fees and expenses
of counsel employed by Indemnitee shall be subject to indemnification pursuant
to the terms of this Article V. The Company shall not be entitled to assume the
defense of any action, suit, proceeding or investigation brought in the name of
or on behalf of the Company or as to which Indemnitee shall have made the
conclusion provided for in (ii) above; and (c) the Company shall not be liable
to indemnify Indemnitee under this Article V for any amounts paid in settlement
of any action or claim effected without its written consent, which consent shall
not be unreasonably withheld. The Company shall not settle any action or claim
in any manner that would impose any limitation or unindemnified penalty on
Indemnitee without Indemnitee’s written consent, which consent shall not be
unreasonably withheld.
     Section 12. Nonexclusivity of Rights. The rights of indemnification and
advancement of Expenses as provided by this Article V shall not be deemed
exclusive of any other rights to which Indemnitee may at any time be entitled to
under applicable law, the Restated Certificate of Incorporation of the Company,
these Bylaws, any agreement, a vote of stockholders or a resolution of
directors, or otherwise. No amendment, alteration or repeal of this Article V or
any provision hereof shall be effective as to any Indemnitee for acts, events
and circumstances that occurred, in whole or in part, before such amendment,
alteration or repeal. The provisions of this Article V shall continue as to an
Indemnitee whose Corporate Status has ceased for any reason and shall inure to
the benefit of his heirs, executors and administrators. Neither the provisions
of this Article V nor those of any agreement to which the Company is a party
shall be deemed to preclude the indemnification of any person who is not
specified in this Article V as having the right to receive indemnification or is
not a party to any such agreement, but whom the Company has the power or
obligation to indemnify under the provisions of the DGCL.
     Section 13. Insurance and Subrogation. The Company may maintain insurance,
at its expense, to protect itself and any director, officer, employee or agent
of the Company or another corporation, partnership, joint venture, trust or
other enterprise against any such expense, liability

Page 18 of 22



--------------------------------------------------------------------------------



 



or loss, whether or not the Company would have the power to indemnity such
person against such expense, liability or loss under applicable law.
     The Company shall not be liable under this Article V to make any payment of
amounts otherwise indemnifiable hereunder if, but only to the extent that,
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.
     In the event of any payment hereunder, the Company shall be subrogated to
the extent of such payment to all the rights of recovery of Indemnitee, who
shall execute all papers required and take all action reasonably requested by
the Company to secure such rights, including execution of such documents as are
necessary to enable the Company to bring suit to enforce such rights.
     Section 14. Severability. If any provision or provisions of this Article V
shall be held to be invalid, illegal or unenforceable for any reason whatsoever,
the validity, legality and enforceability of the remaining provisions shall not
in any way be affected or impaired thereby; and, to the fullest extent possible,
the provisions of this Article V shall be construed so as to give effect to the
intent manifested by the provision held invalid, illegal or unenforceable.
     Section 15. Certain Actions for Which Indemnification Is Not Provided.
Notwithstanding any other provision of this Article V, no person shall be
entitled to indemnification or advancement of Expenses under this Article V with
respect to any Proceeding, or any Matter therein, brought or made by such person
against the Company.
     Section 16. Definitions. For purposes of this Article V:
     “Change of Control” means a change in control of the Company after both the
Trigger Date and the date Indemnitee acquired his Corporate Status, which shall
be deemed to have occurred in any one of the following circumstances occurring
after such date: (i) there shall have occurred an event required to be reported
with respect to the Company in response to Item 6(e) of Schedule 14A of
Regulation 14A (or in response to any similar item on any similar schedule or
form) promulgated under the Exchange Act, whether or not the Company is then
subject to such reporting requirement; (ii) any “person” (as such term is used
in Sections 13(d) and 14(d) of the Exchange Act) shall have become the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 40% or more of the
combined voting power of the Company’s then outstanding voting securities
without prior approval of at least two-thirds of the members of the Board of
Directors in office immediately prior to such person attaining such percentage
interest; (iii) the Company is a party to a merger, consolidation, sale of
assets or other reorganization, or a proxy contest, as a consequence of which
members of the Board of Directors in office immediately prior to such
transaction or event constitute less than a majority of the Board of Directors
thereafter; or (iv) during any period of two consecutive years, individuals who
at the beginning of such period constituted the Board of Directors (including,
for this purpose, any new director whose election or nomination for election by
the Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who were directors at the beginning of such
period) cease for any reason to constitute at least a majority of the Board of
Directors; provided, however, that

Page 19 of 22



--------------------------------------------------------------------------------



 



notwithstanding the foregoing, the distribution of the shares of the Company’s
common stock by REI to its shareholders shall not be a Change of Control.
     “Corporate Status” describes the status of Indemnitee as a director,
officer, employee, agent or fiduciary of the Company or of any other
corporation, partnership, limited liability company, association, joint venture,
trust, employee benefit plan or other enterprise that Indemnitee is or was
serving at the request of the Company.
     “Court” means the Court of Chancery of the State of Delaware or any other
court of competent jurisdiction.
     “Designated Professional Capacity” shall include, but not be limited to, a
physician, nurse, psychologist or therapist, registered surveyor, registered
engineer, registered architect, attorney, certified public accountant or other
person who renders such professional services within the course and scope of his
employment, who is licensed by appropriate regulatory authorities to practice
such profession and who, while acting in the course of such employment,
committed or is alleged to have committed any negligent acts, errors or
omissions in rendering such professional services at the request of the Company
or pursuant to his employment (including, without limitation, rendering written
or oral opinions to third parties).
     “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, or being or preparing to be a witness in a
Proceeding.
     “Indemnitee” includes any officer or director of the Company who is, or is
threatened to be made, a witness in or a party to any Proceeding as described in
Article V, Section 1 (General) or Section 2 (Expenses) by reason of his
Corporate Status.
     “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
five years previous to his selection or appointment has been, retained to
represent: (i) the Company or Indemnitee in any matter material to either such
party or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder.
     “Matter” is a claim, a material issue or a substantial request for relief.
     “Proceeding” includes any action, suit, arbitration, alternate dispute
resolution mechanism, investigation, administrative hearing or any other
proceeding, whether civil, criminal, administrative or investigative, except one
initiated by an Indemnitee pursuant to Article V, Section 10 (Adjudication) to
enforce his rights under this Article V.
     Section 17. Notices. Promptly after receipt by Indemnitee of notice of the
commencement of any action, suit or proceeding, Indemnitee shall, if he
anticipates or contemplates making a claim for expenses or an advance pursuant
to the terms of this Article V, notify the Company of the commencement of such
action, suit or proceeding; provided, however, that any delay in so notifying
the Company shall not constitute a waiver or release by Indemnitee

Page 20 of 22



--------------------------------------------------------------------------------



 



of rights hereunder and that any omission by Indemnitee to so notify the Company
shall not relieve the Company from any liability that it may have to Indemnitee
otherwise than under this Article V. Any communication required or permitted to
the Company shall be addressed to the Corporate Secretary of the Company and any
such communication to Indemnitee shall be addressed to Indemnitee’s address as
shown on the Company’s records unless he specifies otherwise and shall be
personally delivered or delivered by overnight mail delivery. Any such notice
shall be effective upon receipt.
     Section 18. Contractual Rights. The right to be indemnified or to the
advancement or reimbursement of Expenses (i) is a contract right based upon good
and valuable consideration, pursuant to which Indemnitee may sue as if these
provisions were set forth in a separate written contract between Indemnitee and
the Company, (ii) is and is intended to be retroactive and shall be available as
to events occurring prior to the adoption of these provisions and (iii) shall
continue after any rescission or restrictive modification of such provisions as
to events occurring prior thereto.
     Section 19. Indemnification of Employees, Agents and Fiduciaries. The
Company, by adoption of a resolution of the Board of Directors, may indemnify
and advance expenses to a person who is an employee (including an employee
acting in his Designated Professional Capacity), agent or fiduciary of the
Company including any such person who is or was serving at the request of the
Company as a director, officer, employee, agent or fiduciary of any other
corporation, partnership, joint venture, limited liability company, trust,
employee benefit plan or other enterprise to the same extent and subject to the
same conditions (or to such lesser extent and/or with such other conditions as
the Board of Directors may determine) under which it may indemnify and advance
expenses to an Indemnitee under this Article V.
ARTICLE VI
MISCELLANEOUS PROVISIONS
     Section 1. Offices. The address of the registered office of the Company in
the State of Delaware is Corporation Trust Center, 1209 Orange Street, City of
Wilmington, County of New Castle, 19801, and the name of the registered agent of
the Company at such address is The Corporation Trust Company. The principal
office of the Company shall be located in Houston, Texas, unless and until
changed by resolution of the Board of Directors. The Company may also have
offices at such other places as the Board of Directors may designate from time
to time, or as the business of the Company may require. The principal office and
registered office may be, but need not be, the same.
     Section 2. Resignations. Any director or officer may resign at any time.
Such resignations shall be made in writing and shall take effect at the time
specified therein, or, if no time is specified, at the time of its receipt by
the Chairman of the Board, if there is one, the Chief Executive Officer, if
there is one, the President or the Corporate Secretary. The acceptance of a
resignation shall not be necessary to make it effective, unless expressly so
provided in the resignation.

Page 21 of 22



--------------------------------------------------------------------------------



 



     Section 3. Seal. The Corporate Seal shall be circular in form, shall have
inscribed thereon the name of the Company and may be used by causing it or a
facsimile thereof to be impressed or affixed or otherwise reproduced.
     Section 4. Separability. If one or more of the provisions of these Bylaws
shall be held to be invalid, illegal or unenforceable, such invalidity,
illegality or unenforceability shall not affect any other provision hereof and
these Bylaws shall be construed as if such invalid, illegal or unenforceable
provision or provisions had never been contained herein.
ARTICLE VII
AMENDMENT OF BYLAWS
     Section 1. Vote Requirements. The Board of Directors is expressly empowered
to adopt, amend or repeal these Bylaws. Any adoption, amendment or repeal of
these Bylaws by the Board of Directors shall require the affirmative vote of at
least 80% of all directors then in office at any regular or special meeting of
the Board of Directors called for that purpose.

Page 22 of 22